Exhibit 10.53

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is dated as of this 15th day
of March, 2017, by and between TRADEPORT DEVELOPMENT V, LLC, a Connecticut
limited liability company, with a principal place of business 204 West Newberry
Road, Bloomfield, Connecticut 06002-1308 (the “Borrower”) and PEOPLE’S UNITED
BANK, NATIONAL ASSOCIATION, a national banking association organized under the
laws of the United States having an office at One Financial Plaza, Hartford,
Connecticut 06103 (the “Lender”).

 

STATEMENT OF PURPOSE

 

WHEREAS, the Borrower has requested that the Lender make a mortgage loan in the
principal amount of up to Twelve Million and 00/100 Dollars ($12,000,000.00)
(the “Loan”) to be secured by the real property owned by Borrower and commonly
known as 755 and 759 Rainbow Road, Windsor, Connecticut (collectively, the
“Property”); and

 

WHEREAS, the Lender has agreed to make the Loan and the Borrower desires to
enter into the Loan, all upon the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and intending to be
legally bound hereby, such parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.     Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:

 

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any Subsidiary thereof.  The term control means (a) the power to vote
ten percent (10%) or more of the Capital Securities of a Person having ordinary
voting power, or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting Capital Securities, by contract or
otherwise.  Notwithstanding the foregoing, (a) no individual shall be an
Affiliate of a Person solely by reason of his or her being a director, officer
or employee of such Person and (b) the Lender shall not be an Affiliate of
Borrower.

 

“Agreement” shall mean this Loan and Security Agreement, as it may be amended or
modified from time to time.

 

“Anti-Terrorism Laws” shall have the meaning set forth in Section 5.01(w).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 







--------------------------------------------------------------------------------

 



“Borrower” shall mean Tradeport Development V, LLC, a Connecticut limited
liability company.

 

“Borrower’s Knowledge” or words of similar import used in this Agreement shall
mean solely the actual knowledge of (i) Michael S. Gamzon, President of Griffin
Industrial, LLC, an affiliate of the Borrower (“GI”); (ii) Anthony J. Galici,
Vice President of GI, or (iii) Thomas M. Lescalleet, Senior Vice President of
GI, who have been active in the management of the Property and the Borrower,
without any duty of inquiry or investigation of any type. 

 

“Business Day” means:

 

(a)     any day which is neither a Saturday or Sunday nor a legal holiday on
which commercial banks are authorized or required to be closed in Bridgeport,
Connecticut;

 

(b)     when such term is used to describe a day on which a payment or
prepayment is to be made in respect of the Loan while the Loan is bearing
interest at a rate based upon the LIBOR Rate (a “LIBOR Rate Loan”), any day
which is: (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a LIBOR Business Day; and

 

(c)     when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
LIBOR Business Day.

 

“Capital Lease” means, with respect to Borrower, any lease of any property that
should, in accordance with GAAP, be classified and accounted for as a capital
lease on a balance sheet of Borrower.

 

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including partnership interests or limited liability company
interests), participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued hereafter.

 

“Change of Control” means any event which causes the Persons who own the Capital
Securities of Borrower on the Closing Date to cease owning the same percentage
of the Capital Securities of Borrower at any time during the term of the Loan.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended, supplemented or otherwise modified from time to
time.

 

“Collateral” means, collectively, all estate, right, title and interest which
the Borrower now has or may later acquire in and to (i) the “Mortgaged Property”
as defined in the Mortgage, (ii) the “Leases” and “Rents” as defined in the
Collateral Assignment, as well as all other collateral now and hereafter granted
to the Lender as security for the Obligations; and (iii) the UCC Collateral (as
defined in Section 4.01 herein).

 

“Collateral Assignment” means the Assignment of Leases and Rentals dated the
date hereof from the Borrower to Lender.

 





2

--------------------------------------------------------------------------------

 



“Debt” means, with respect to any Person at any date and without duplication,
the sum of the following calculated in accordance with GAAP:  (a) all
indebtedness for borrowed money and all obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person; (b) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising and paid in the ordinary course
of business and accrued expenses incurred in the ordinary course of
business; (c) all obligations of any such Person as lessee under Capital Leases;
(d) all debt secured by any Lien upon property or assets owned by such Person,
notwithstanding that such Person has not assumed or become liable for the
payment of such debt; (e) all Guaranty Obligations of any such Person; (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including any reimbursement
obligation, and banker’s acceptances issued for the account of any such Person;
(g) all obligations of such Person with respect to all Capital Securities of
such Person subject to repurchase or redemption otherwise than at the sole
option of such Person (provided,  that, if the documents governing such
repurchase or redemption obligation do not require such repurchase or redemption
if the same would violate the provisions of this Agreement, only to the extent
such repurchases or redemptions are permitted to be paid under the terms of this
Agreement), but only to the extent such obligations are no longer contingent;
and (h) all obligations incurred by any such Person pursuant to the Interest
Rate Protection Agreement.

 

“Debtor Relief Laws” means the United States Bankruptcy Code, Title 11 of the
United States Code, 11 U.S.C. §101 et seq., as amended from time to time, or any
successor statute, and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
winding up or similar debtor relief laws, whether federal, state, local or
foreign from time to time in effect affecting the rights of creditors generally.

 

“Default” means any of the events specified in Section 10.01 which with the
passage of time, the giving of notice or the satisfaction of any other
condition, would constitute an Event of Default.

 

“Default Rate” has the meaning ascribed to it in the Note.

 

“Dollars or $” means, unless otherwise qualified, dollars in lawful currency of
the United States.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals and orders of
courts or Governmental Authorities, relating to the protection of human health
or the environment, including requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified
from time to time.

 

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

 

“Event of Default” means any of the events specified in Section 10.01, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Executive Order” has the meaning assigned thereto in Section 5.01(w) hereof.

 





3

--------------------------------------------------------------------------------

 



“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Fedex” means Fedex Ground Package System, Inc.

 

“Fiscal Year” means the fiscal year of Borrower ending on November 30.

 

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis
throughout the period indicated.

 

“Governmental Approvals” means all authorizations, consents, permits, approvals,
licenses, exemptions and other qualifications of, registrations and filings
with, and reports to, all Governmental Authorities.

 

“Governmental Authority” means any nation, province, state or political
subdivision thereof, federal, state or local, and any government or any Person
exercising executive, legislative, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Guarantor” means Griffin Industrial Realty, Inc., a Delaware corporation having
an office and mailing address of 204 West Newberry Road, Bloomfield, Connecticut
06002-1308.

 

“Guaranty Agreement” means the Limited Guaranty of even date herewith executed
and delivered by Guarantor to the Lender, as it may be amended or modified from
time to time.

 

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of any such Person pursuant to which
such Person has directly or indirectly guaranteed any Debt or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person: (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Debt or other obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas in amounts in excess of those
permitted by applicable Environmental Laws.

 





4

--------------------------------------------------------------------------------

 



“Interest Rate Protection Agreement” shall mean any agreement, device or
arrangement designed to protect Borrower from fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency exchange agreements, forward currency
exchange agreements, interest rate caps, collars or floors, forward rate
currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options, and any and all schedules thereto,
confirmations thereof, cancellations, buybacks, reversals, terminations or
assignments of any of the foregoing.

 

“Lender’s Office” means, with respect to the Lender, the office of the Lender
referenced in preamble of this Agreement.

 

“LIBOR Business Day” shall have the meaning ascribed to it in the Note.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, charge or other encumbrance
of any kind including any conditional sale or other title retention agreement,
and any lease in the nature thereof.  For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

 

“Loan Document” means, individually, and “Loan Documents” means, collectively,
this Agreement, the Note, the Guaranty, the Interest Rate Protection Agreement,
the Security Documents and each other document, instrument, certificate and
agreement executed and delivered by the Borrower and/or the Guarantor, or
its/their legal counsel in connection with the above or otherwise referred to
herein or contemplated hereby, all as may be amended, restated or otherwise
modified.

 

“Long Term Rollover Replacement Lease” shall mean a lease to one or more Long
Term Rollover Replacement Tenants (as hereinafter defined) pursuant to a written
lease agreement approved by the Lender in its reasonable discretion and
containing (1) a term that, together with all extensions or renewals provided
for therein, will expire after the Maturity Date (as defined in the Note), and
(2) such other terms and conditions as are satisfactory to the Lender in its
reasonable discretion, including rental rates which, together with other rentals
generated by the 755 Property, allow for the Property to maintain the required
Debt Service Coverage Ratio.

 

“Long Term Rollover Replacement Tenants” shall mean one or more new tenants
acceptable to the Lender (including, without limitation, that the
creditworthiness of such new tenant or tenants is acceptable to the Lender in
its reasonable discretion) that will occupy all or any part of the Fedex Space
pursuant to a Long Term Rollover Replacement Lease.

 

“Master Lease” means that certain Master Lease by and between the Borrower, as
landlord, and the Master Tenant, as tenant, and dated on or about the date
hereof, which Master Lease is for the entire 759 Property (as hereinafter
defined). 

 

“Master Tenant” shall mean Griffin Industrial Realty, Inc., a Delaware
corporation.

 

“Material Adverse Effect” means a material adverse effect (i) on the Property or
the financial condition of Borrower or the Guarantor, or (ii) on the ability of
Borrower or Guarantor to perform its material obligations under any Loan
Document to which it is a party.

 

“Mortgage” means the Open-End Mortgage Deed and Security Agreement dated the
date hereof from the Borrower to the Lender pursuant to which Borrower grants to
the Lender a lien in all





5

--------------------------------------------------------------------------------

 



the Mortgaged Property, in form and substance acceptable to the Lender, as it
may be amended or modified from time to time, to secure, inter alia, the Note
and the Interest Rate Protection Agreement.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on the Loan, (b) all obligations
owing by Borrower under the Interest Rate Protection Agreement, (c) the
obligations of the Guarantor owing to the Lender at any time pursuant to the
Guaranty Agreement, and (d) all other fees and commissions (including attorneys’
fees), obligations, covenants and duties owing by Borrower and Guarantor to the
Lender arising pursuant to this Agreement, the Note, the Interest Rate
Protection Agreement or any of the other Loan Documents, and including any such
obligations incurred after the commencement of any proceeding under any Debtor
Relief Law (including any interest accruing under any Loan Document after the
filing of a petition with respect to the Borrower or Guarantor under any Debtor
Relief Law whether or not allowed or allowable as a claim in the related
proceeding).

 

“Operating Account” means commercial checking account to be established in the
name of the Borrower at the Lender and which shall be identified as the
“Operating Account” hereunder when its opened by an amendment to this Agreement
signed by both the Borrower and the Lender.

 

“Organizational Documents” means the articles of organization, operating
agreement or other organizational documents of the Borrower.

 

“Permitted Liens” shall have the meaning assigned thereto in Section 9.03.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

 

“Property” collectively means those certain pieces or parcels of real property
owned by Borrower and commonly known as (i) 755 Rainbow Road, Windsor,
Connecticut, together with all improvements thereon and appurtenances thereto,
all being more particularly described in the Mortgage encumbering said property
(the “755 Property”); and (ii) 759 Rainbow Road, Windsor, Connecticut, together
with all improvements thereon and appurtenances thereto, all being more
particularly described in the Mortgage encumbering said property (the “759
Property”).

 

“Responsible Officer” means any of the following: the chief executive officer,
chief financial officer, president, vice president or any other officer
reasonably acceptable to the Lender.

 

“Rollover Replacement Lease”  shall mean a Short Term Rollover Replacement Lease
(as hereinafter defined) or a Long Term Rollover Replacement Lease.

 

“Rollover Replacement Tenants” shall mean one or more Short Term Rollover
Replacement Tenants (as hereinafter defined) or Long Term Rollover Replacement
Tenants.

 

“Security Document” means, individually, and “Security Documents” means,
collectively, the Mortgage, the Collateral Assignment and each other agreement
or writing pursuant to which Borrower purports to pledge or grant a lien or
security interest in any real or personal property or assets securing the
Obligations, together with all documents delivered in connection therewith.

 





6

--------------------------------------------------------------------------------

 



“Short Term Rollover Replacement Lease” shall mean a lease to one or more Short
Term Rollover Replacement Tenants (as hereinafter defined) pursuant to a written
lease agreement with Borrower which commences after Fedex vacates the Fedex
Space and expires (including any options to renew or extend) on or before the
Maturity Date.   Borrower shall provide Lender with notice of any Short Term
Rollover Replacement Lease as required under the Collateral Assignment but Short
Term Rollover Replacement Leases shall not require the consent of the Lender.

 

“Short Term Rollover Replacement Tenant” shall mean one or more new tenants that
will occupy all or any part of the Fedex Space pursuant to a Short Term Rollover
Replacement Lease.

 

“Solvent” means, as to any Person on a particular date, that such Person (a) has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is able to pay its debts as
they mature, (b) owns assets having a value, both at fair valuation and at
present fair saleable value, greater than the amount required to pay its
liabilities (including contingencies) as they become absolute and matured, and
(c) does not believe that it will incur debts or liabilities beyond its ability
to pay such debts or liabilities as they mature.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Securities having ordinary voting power to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time, directly or
indirectly, owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, Capital Securities of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency).  Unless otherwise qualified references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrower. 

 

“UCC” means the Uniform Commercial Code as codified in the State of Connecticut
or as codified in any other state the laws of which are required by Article 9
thereof to be applied in connection with the issue or perfection of security
interests, as such statutes are in effect during the term hereof.  All terms
used in this Agreement which are defined in the UCC shall be construed and
defined in accordance with the meaning and definition ascribed to such terms
under the UCC, unless another meaning is specifically provided herein.

 

“United States” means the United States of America.

 

Section 1.02.     General.  Unless otherwise specified, a reference in this
Agreement to a particular section, subsection, Schedule or Exhibit is a
reference to that section, subsection, Schedule or Exhibit of this
Agreement.  Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”. 

 

Section 1.03.     Other Definitions and Provisions.

 

(a)     Use of Capitalized Terms.  Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Note and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.





7

--------------------------------------------------------------------------------

 



(b)     Miscellaneous.  The words hereof, herein and hereunder and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. 

 

ARTICLE II
THE LOANS; LENDER FEES

 

Section 2.01.     The Loan.  Subject to the satisfaction of the terms and
conditions hereof and at the discretion of the Lender, and in reliance on the
representations and warranties contained herein and in the other Loan Documents,
the Lender agrees to furnish the Loan, which shall be a permanent mortgage loan
to the Borrower in the amount of Twelve Million and 00/100 Dollars
($12,000,000.00).  The Loan shall be used to (a) pay related closing expenses,
and (b) return a portion of the equity to the Borrower.

 

Section 2.02.     Interest and Repayment of Principal of Loan.  The Promissory
Note evidencing the Loan (the “Note”) is attached hereto as Schedule A and
contains all of the terms relative to the repayment of principal, the payment of
interest and the rate(s) at which interest shall accrue.  The Note is
incorporated herein as if fully set forth herein.

 

Section 2.03.     Maturity Date.  The entire balance of the Loan shall be due
and payable on or before the Maturity Date.

 

Section 2.04.     Appraisals.  Unless otherwise specified herein or in the
Mortgage, any appraisals referenced or required by this Agreement shall mean an
appraisal, to the reasonable satisfaction of the Lender, of the Property
prepared by an MAI appraiser approved by the Lender, which approval shall not be
unreasonably withheld, which appraisal must be paid for by the Borrower.

 

Section 2.05.     Guaranty.  The Guarantor shall guaranty certain obligations of
the Borrower under the Loan and certain obligations of the Borrower under the
Interest Rate Protection Agreement and under a certain Commission Agreement (as
described in the Guaranty Agreement) pursuant to the terms of the Guaranty
Agreement.

 

ARTICLE III

GENERAL LOAN PROVISIONS

 

Section 3.01.     Manner of Payment.  Each payment by the Borrower on account of
the principal of or interest on the Loan or of any fee, commission or other
amounts payable to the Lender under this Agreement, the Note or Mortgage shall
be made not later than 3:00 p.m. (New York time) on the date specified for
payment under such document or instrument, as applicable, to the Lender at the
Lender’s Office for the account of the Lender (except as specified below), in
Dollars, in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 4:00 p.m. (New York time) on such day shall be deemed a payment on such
date for the purposes of Section 10.01, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 4:00 p.m. (New York time) shall be deemed to have been made on
the next succeeding Business Day for all purposes.  If any payment under this
Agreement, the Note or Mortgage shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day, and such extension of time shall in such case be included in
computing any interest if payable along with such payment.  Borrower hereby
grants to the Lender the right to

 





8

--------------------------------------------------------------------------------

 



make withdrawals from the Operating Account to make payments on the Obligations
as and when due hereunder. 

 

Section 3.02.     Credit of Payments and Proceeds.  In the event that Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 10.02, all payments received by the Lender upon
the Note and the other Obligations and all net proceeds from the enforcement of
the Obligations shall be applied as set forth in Section 10.03.

 

Section 3.03.     Voluntary Prepayment of the Loan.  The Loan may be prepaid
upon the terms and conditions set forth in the Note evidencing the
Loan.  Borrower acknowledges that additional obligations may be associated with
any such prepayment under the terms and conditions of the Note and the Interest
Rate Protection Agreement.  Borrower shall give the Lender notice of any
proposed prepayment of the Loan in accordance with the Note, which notice shall
specify the proposed date of payment and the principal amount to be paid.  Each
partial prepayment of the principal amount of the Loan shall be accompanied by
the payment of all charges outstanding on the Loan (including any Prepayment
Premium, as defined in the Note) and of all accrued interest on the principal
repaid to the date of payment. 

 

Section 3.04.     LIBOR Rate Lending Unlawful.  If the Lender shall reasonably
determine (which determination shall, upon notice thereof to Borrower, be
conclusive and binding on Borrower) that the introduction of or any change in or
in interpretation of any law, rule, regulation or guideline (whether or not
having the force of law), makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lender to make,
continue or maintain the Loan as a LIBOR Rate Loan, then any such LIBOR Rate
Loan shall, upon such determination, forthwith be suspended until the Lender
shall notify Borrower that the circumstances causing such suspension no longer
exist, and all amounts outstanding under the Note shall automatically bear
interest at the Alternate Rate (as defined in the Note) plus two hundred (200)
basis points at the end of the then current LIBOR Interest Period (as defined in
the Note) with respect thereto or sooner, if required by such law and
assertion. 

 

Section 3.05.     Intentionally Omitted. 

 

Section 3.06.     Increased Costs.  If on or after the date hereof the adoption
of any applicable law, rule or regulation or guideline (whether or not having
the force of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency (provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by Lender for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in law”,
regardless of the date enacted, adopted or issued):

 

(a)     shall subject the Lender to any tax, duty or other charge with respect
to the Loan or its obligation to make the Loan as a LIBOR Rate Loan, or shall
change the basis of taxation of payments to the Lender of the principal of, or
interest on, the Loan or any other amounts due under this agreement in respect
of the Loan or its obligation to make the Loan (except for the introduction of,
or change in the rate of, tax on the overall net income of the Lender or
franchise taxes, imposed by the jurisdiction (or any political subdivision or
taxing authority thereof) under the laws of which the Lender is organized or in
which the Lender’s principal executive office is located); or





9

--------------------------------------------------------------------------------

 



(b)     shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
the Lender or shall impose on the Lender or on the London interbank market any
other condition affecting the Loan or its obligation to make the Loan;

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Loan as a LIBOR Rate Loan, or to reduce the amount of
any sum received or receivable by the Lender under this agreement with respect
thereto, by an amount deemed by the Lender to be material, then, within fifteen
(15) days after demand by the Lender, Borrower shall pay to the Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or reduction.

 

Section 3.07.     Increased Capital Costs.  If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority (provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by Lender for International settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “change in law”, regardless of the date enacted, adopted or
issued) affects or would affect the amount of capital required or expected to be
maintained by the Lender, or person controlling the Lender, and the Lender
determines (in its reasonable discretion) that the rate of return on its or such
controlling person’s capital as a consequence of its commitments or the Loan
made by the Lender is reduced to a level below that which the Lender or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Lender
to Borrower, Borrower shall immediately pay directly to the Lender additional
amounts sufficient to compensate the Lender or such controlling person for such
reduction in rate of return.  A statement of the Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
Borrower.  In determining such amount, the Lender may use any method of
averaging and attribution that it (in its reasonable discretion) shall deem
applicable.

 

Section 3.08.     Taxes.  All payments by Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Lender’s net income or
receipts or income from the Loan (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment to be
made by Borrower hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then Borrower will:

 

(a)     pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(b)     promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
authority; and

 





10

--------------------------------------------------------------------------------

 



(c)     pay to the Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Lender will equal the full
amount the Lender would have received had no such withholding or deduction been
required.

 

Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Lender after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Lender would have received had not
such Taxes been asserted.

 

If Borrower fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Lender the required receipts or other required
documentary evidence, Borrower shall indemnify the Lender for any incremental
Taxes, interest or penalties that may become payable by the Lender as a result
of any such failure. 

 

Section 3.09.  Interest Rate Protection Agreement.  Borrower has entered into an
Interest Rate Protection Agreement with the Lender (together with the
confirmation thereof and all schedules thereto, and as may be amended or
substituted from time to time) dated on or prior to the Closing Date, in order
to eliminate the risk with respect to fluctuation of the interest rate in
connection with the Loan.  The Interest Rate Protection Agreement shall be
effective as of the date thereof with the payment terms and the rate as
referenced therein to commence on the Closing Date and shall continue until the
Maturity Date and shall, at all times, be in a notional amount equal to the
entire outstanding principal amount of the Loan. If the Interest Rate Protection
Agreement shall expire prior to the Maturity Date and leave any principal of the
Loan uncovered thereby, or if for any other reason any principal portion of the
Loan shall be uncovered by the Interest Rate Protection Agreement during the
period of time commencing on the Closing Date and ending on the Maturity Date,
such uncovered amount shall be immediately due and payable.  All costs,
expenses, penalties and indemnity obligations that may be incurred by Lender as
a result of Borrower’s default under, or termination of, the Interest Rate
Protection Agreement, including but not limited to the costs of unwinding the
Interest Rate Protection Agreement, shall be (a) subject to immediate
reimbursement by Borrower pursuant to the terms hereof and to the Interest Rate
Protection Agreement, and (b) secured by the Security Documents.  In the event
the Loan is terminated or Borrower repays all amounts due under the Loan prior
to the termination date set forth in the Interest Rate Protection Agreement,
subject to the terms thereof, Borrower shall be obligated to terminate said
Interest Rate Protection Agreement and pay to the Lender any and all amounts
that may be outstanding under said Interest Rate Protection Agreement in
addition to any other amounts that may be due the Lender under this Agreement,
the Note and the other Loan Documents.  In the event Borrower makes a partial
prepayment on the Loan as permitted hereby, Borrower shall be obligated to pay
to the Lender any and all amounts that may be payable under the terms of the
Interest Rate Protection Agreement with respect to such partial prepayment in
addition to any other amounts that may be due the Lender under this Agreement,
the Note and the other Loan Documents.

 

ARTICLE IV
COLLATERAL AND GRANT OF SECURITY INTEREST

 

Section 4.01.     Security Interest.  As security for the payment of the Loan
and the performance by the Borrower of its Obligations, the Borrower hereby
mortgages, pledges and assigns to the Lender, and gives and grants to the
Lender, security interests in all of its assets, including, without limitation,
all of its personal property and fixtures and including but not limited to all
of its right, title and interest in and to the following items and types of
property, whether now owned or hereafter acquired, and





11

--------------------------------------------------------------------------------

 



the proceeds and products thereof, (all of which property is herein collectively
called the “UCC Collateral”): all Accounts, Inventory, Equipment, General
Intangibles, Documents, Instruments and Chattel Paper, Investment Property,
Deposit Accounts and Proceeds, as such terms are defined in Article 9 of the
UCC. The foregoing security interest is and shall remain first and prior to all
other Liens and which UCC Collateral shall remain free and clear of all
mortgages, pledges, security interests, liens, and other encumbrances and
restrictions on the transfer thereof except Permitted Liens.

 

Section 4.02.     Authorization Re: Financing Statements.

 

(a)     The Lender may at any time and from time to time file financing
statements, continuation statements and amendments thereto that describe the
Collateral as “all assets of the Borrower” or words of similar effect and which
contain any other information required by Lender or by Part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether the Borrower
is an organization, the type of organization and any organization identification
number issued to the Borrower.  The Borrower shall furnish any such
identification number issued promptly to the Lender. 

 

(b)     The Borrower shall at any time and from time to time take such steps as
the Lender may reasonably request for the Lender: (i) to obtain an
acknowledgment, in form and substance satisfactory to the Lender of any bailee
having possession of any of the UCC Collateral that the bailee holds such UCC
Collateral for the Lender, (ii) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper maintained
at Lender (as such terms are defined in Article 9 of the UCC with corresponding
provisions in §§ 9-104, 9-105, 9-106 and 9-107 relating to what constitutes
“control” for such items of UCC Collateral), with any agreements establishing
control to be in form and substance satisfactory to the Lender, and (iii)
otherwise to insure the continued perfection and priority of the Lender’s
security interest in any of the UCC Collateral and of the preservation of its
rights therein.

 

(c)     Nothing contained herein shall be construed to narrow the scope of the
security interest granted hereby in any of the UCC Collateral or the perfection
or priority thereof or to impair or otherwise limit any of the rights, powers,
privileges or remedies of the Lender hereunder except as (and then only to the
extent) specifically mandated by Article 9 of the UCC to the extent then
applicable.  Notwithstanding the foregoing, the parties agree that Lender’s
security interest hereunder shall not extend to any Hazardous Materials or
devices utilized primarily for the storage of Hazardous Materials.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

Section 5.01.     Representations and Warranties.  To induce the Lender to enter
into this Agreement and to induce the Lender to make the Loan, the Borrower
hereby represents and warrants to the Lender, that:

 

(a)     Organization; Power; Qualification.  The Borrower is duly formed and
validly existing under the laws of the jurisdiction of its formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except where the failure to be qualified would not reasonably be
expected to have a Material Adverse Effect. 

 





12

--------------------------------------------------------------------------------

 



 

(b)     Authorization of Agreement, Loan Documents and Borrowing.  The Borrower
has the right, power and authority and has taken all necessary limited liability
company and other action to authorize the execution, delivery and performance of
this Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms.  This Agreement and each of the other
Loan Documents to which it is a party have been duly executed and delivered by a
duly authorized officer of the Borrower or the manager of the Borrower, and each
such document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as such enforcement
may be limited by any Debtor Relief Law from time to time in effect which affect
the enforcement of creditors rights in general and the availability of equitable
remedies.

 

(c)     Compliance of Agreement, Loan Documents and Borrowing with Laws, etc.
 The execution, delivery and performance by the Borrower of the Loan Documents
to which it is a party, the borrowings hereunder and thereunder and the
consummation of the other transactions contemplated hereby and thereby do not
and will not, by the passage of time, the giving of notice or otherwise: (i)
require any Governmental Approval or violate any Applicable Law relating to the
Borrower, (ii) conflict with, result in a breach of or constitute a default
under the Borrower’s Organizational Documents or any indenture, material
agreement or other instrument to which it is a party or by which any of its
material properties may be bound or any Governmental Approval relating to the
Borrower, or (iii) result in, or require the creation or imposition of, any Lien
upon or with respect to any property now owned or hereafter acquired by the
Borrower other than Liens arising under the Loan Documents.

 

(d)     Compliance with Law; Governmental Approvals; Other Consents and
Approvals.  The Borrower: (i) has all Governmental Approvals required by any
Applicable Law for the Borrower to own and operate the Property, each of which
is in full force and effect, (ii) is in compliance with each Governmental
Approval and Applicable Law applicable to the Borrower’s ownership and operation
of the Property, and (iii) has obtained all Governmental Approvals and other
consents and approvals required or necessary for the consummation of the
transactions contemplated by the Loan Documents.

 

(e)     Tax Returns and Payments.  The Borrower has duly filed or caused to be
filed all material federal, state, local and other material tax returns required
by Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all material federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable, except such taxes, assessments and
governmental charges or levies that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established on the books of the Borrower to the extent required by GAAP.  No
Governmental Authority has asserted any Lien or other claim against the Borrower
with respect to unpaid taxes which has not been discharged or resolved.  The
charges, accruals and reserves on the books of the Borrower in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Borrower are in Borrower’s judgment adequate.

 

(f)     Intentionally Omitted.

 

(g)     Environmental Matters.

 

(i)     The Property does not contain, and to the Borrower’s Knowledge has not
previously contained, any Hazardous Materials in amounts or concentrations
which: (A) constitute or constituted a material violation of applicable
Environmental Laws, or (B) could reasonably be expected to give rise to
liability under applicable Environmental Laws;

 





13

--------------------------------------------------------------------------------

 



(ii)     All operations conducted in connection with the Property are in
material compliance, and, to the Borrower’s Knowledge, have been in material
compliance, with all applicable Environmental Laws, and to the Borrower’s
Knowledge there is no contamination at, under or about the Property which
materially interferes with the continued operation of the Property or materially
impairs the fair saleable value thereof;

 

(iii)     Borrower has not received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding Hazardous
Materials, or compliance with Environmental Laws relating to the Property, nor
to the Borrower’s Knowledge is there any reason to believe that any such notice
will be received or is being threatened;

 

(iv)     To the Borrower’s Knowledge, (A) Hazardous Materials have not been
disposed at, or transported from the Property in any manner which would give
rise to liability under Environmental Laws, and (B) Hazardous Materials have not
been generated, treated, stored, or disposed of at, on or under any of the
Property in violation of, or in a manner that would give rise to liability
under, any applicable Environmental Laws;

 

(v)     No judicial proceedings or governmental or administrative action is
pending, or, to Borrower’s Knowledge, is threatened, under any Environmental Law
with respect to the Property to which the Borrower is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders outstanding under any Environmental Law
with respect to the Property; and

 

(vi)     To Borrower’s Knowledge, during the Borrower’s, or any of Borrower’s
Affiliates, period of ownership or occupancy, there has been no release of
Hazardous Materials at or from the Property, in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
Environmental Law.

 

(vii)     To Borrower’s Knowledge, there has been no release prior to the
Borrower’s ownership period of Hazardous Materials at or from the Property, in
violation of, or in a manner that could reasonably be expected to give rise to
liability under, any Environmental Law.

 

(viii)     To Borrower’s Knowledge, there has been no threat of release at any
time, of Hazardous Materials at or from the Property, in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
Environmental Law.

 

(h)     ERISA.  Neither the Borrower nor any of its ERISA Affiliates maintains
or contributes to, or has any obligation under, any employee benefit or pension
plan.  The Borrower and each ERISA Affiliate of it is in compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all employee benefit and pension plans and no
liability has been incurred by the Borrower or any such ERISA Affiliate of the
Borrower which remains unsatisfied for any taxes or penalties with respect to
any such employee benefit and pension plan.

 

(i)     Margin Stock.  The Borrower is not engaged principally or as one of its
activities in the business of extending credit for the purpose of purchasing or
carrying any margin stock (as each such term is defined or used in Regulation U
of Federal Reserve Board).  No part of

 





14

--------------------------------------------------------------------------------

 



the proceeds of the Loan will be used for purchasing or carrying margin stock or
for any purpose which violates the provisions of Regulation T, U or X of such
Federal Reserve Board.

 

(j)     Government Regulation.  The Borrower is not an investment company or a
company controlled by an investment company (as each such term is defined or
used in the Investment Company Act of 1940, as amended), and the Borrower is
not, or after giving effect to the Loan will not be, subject to regulation under
any other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.

 

(k)     Employee Relations.  The Borrower is not a party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees.  There are no pending or, to the Borrower’s
Knowledge, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees.

 

(l)     Health and Safety; Zoning.

 

(i)     Borrower has obtained all necessary certificates, licenses and other
approvals, governmental and otherwise, necessary for the occupancy of the
Property and the operation of the Property and all required zoning, building
code, land use, environmental and other similar permits or approvals, all of
which are in full force and effect as of the date hereof and not subject to
revocation, suspension, forfeiture or modification.

 

(ii)     The Property and the present and contemplated use and occupancy thereof
are in full compliance with all applicable zoning ordinances, health and
building codes, land use laws, fire codes and other similar laws.

 

(iii)     The Property is served by all utilities required for the current or
contemplated use thereof.  All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.

 

(iv)     All public roads and streets necessary for service of, and access to,
the Property for the current or contemplated use thereof have been completed,
are serviceable and are physically and legally open for use by the public.

 

(v)     The Property is served by public water and sewer systems.

 

(vi)     The Property is free from damage caused by fire or other casualty.

 

(vii)     All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements (as defined in the
Mortgage) have been paid in full.

 

(viii)     Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created hereby.

 

(ix)     All liquid and solid waste disposal, septic and sewer systems located
on the Property, if any, are in a good and safe condition and repair and in
compliance with all Applicable Laws.





15

--------------------------------------------------------------------------------

 



 

(x)     No portion of the Improvements is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the Flood Insurance Acts or, if any
portion of the Improvements is located within such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3 of the Mortgage.

 

(m)     No Material Adverse Effect.  Since the date of the most recent financial
statements the Borrower and Guarantor have delivered to the Lender, there has
been no material adverse change in the properties, business, results of
operations or financial condition of the Borrower and Guarantor and no event has
occurred or condition arisen that would reasonably be expected to have a
Material Adverse Effect thereon.  The most recent financial statements the
Borrower and Guarantor have delivered to the Lender set forth a complete and
correct listing of all Debt and Guaranty Obligations of the Borrower and
Guarantor as of the date thereof. 

 

(n)     Solvency.  The Borrower and Guarantor are and each will remain Solvent.

 

(o)     Title to Properties.  The Borrower has valid and legal title to all of
the personal property and assets owned by it necessary to operate the Property.

 

(p)     Liens.  The Collateral is not subject to any Lien, except Permitted
Liens.

 

(q)     Debt and Guaranty Obligations.  The Borrower and Guarantor are in
material compliance with all of the terms of all of its/their respective Debt
and Guaranty Obligations that are to remain outstanding during any portion of
the term of the Loan, and all instruments and agreements relating thereto, and
no default or event of default, or event or condition which with notice or lapse
of time or both would constitute such a default or an event of default, on the
part of the Borrower or Guarantor exists with respect to any such Debt and
Guaranty Obligation.

 

(r)     Litigation.  There are no actions, suits or proceedings pending or, to
the Borrower’s Knowledge, threatened, against or in any other way adversely
relating to or affecting the Property, the Borrower, its operations or any of
its properties in any court or before any arbitrator of any kind or before or by
any Governmental Authority, which would reasonably be expected to have a
Material Adverse Effect.

 

(s)     Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default.

 

(t)     Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial forecasts) produced by
or on behalf of the Borrower or Guarantor and furnished to the Lender were, at
the time the same were so furnished, complete and correct in all material
respects.  The documents, including any financial statements, furnished or
written statements made to the Lender by the Borrower or Guarantor on or prior
to the date hereof in connection with the negotiation, preparation or execution
of this Agreement or any of the Loan Documents, taken together, do not and will
not contain any untrue statement of a fact material to the creditworthiness of
the Borrower or Guarantor or omit to state a fact necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which they were made, all except as otherwise qualified herein or
therein.  Neither the Borrower nor Guarantor is aware of any facts which it has
not disclosed in writing to the Lender having a Material Adverse Effect, or
insofar as any Borrower can now foresee, would have a Material Adverse Effect.





16

--------------------------------------------------------------------------------

 



(u)     Fees and Commissions.  Borrower does not owe any brokerage or similar
fees or commissions in connection with obtaining the Loan, except those paid
directly to the Lender and Borrower hereby agrees to indemnify, defend and hold
the Lender harmless against any claim for any brokerage commission or
compensation in connection with this Loan owed to any broker claiming through
Borrower.

 

(v)     Foreign Assets Control Regulations.  Neither the borrowing by Borrower
nor the use of the proceeds thereof will violate the Foreign Assets Control
Regulations, the Foreign Funds Control Regulations, the Transactions Control
Regulations, the Cuban Assets Control Regulations, the Iranian Assets Control
Regulations or any other transaction or asset control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended).

 

(w)     Anti-Terrorism Laws.

 

(i)     Neither Borrower nor any Person which controls Borrower is in violation
of any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(ii)     Neither Borrower nor any Person which controls Borrower is a Prohibited
Person.  A “Prohibited Person” is any of the following:

 

(a)     a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(b)     a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(c)     a person or entity with whom any bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(d)     a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(e)     a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list. 

 

(iii)     To the Borrower’s Knowledge, neither Borrower nor any Person which
controls Borrower (1) has conducted any business or engaged in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (2) has dealt in, or otherwise engaged in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, and (3) has engaged in or conspired to engage in any
transaction that evaded or avoided, or had the purpose of evading or avoiding,
or attempted to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.





17

--------------------------------------------------------------------------------

 



(iv)     Neither Borrower nor any Person which controls Borrower shall (1)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (2) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (3) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Lender any certification or other evidence requested from time to
time by the Lender in its reasonable discretion, confirming Borrower’s
compliance herewith).

 

(x)     Sanction Concerns.  Neither Borrower nor any Subsidiary, nor any
director, officer, employee, agent, affiliate or representative thereof, is a
Person that is, or is owned or controlled by any Person that is (i) currently
the subject or target of any sanction administered or enforced by the United
States Government (including, without limitation, the Office of Foreign Assets
Control of the United States Department of the Treasury), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or any other
Governmental Authority (collectively, “Sanctions”) or (ii) located, organized or
resident in any country or territory to the extent that such country or
territory is the subject of any Sanction (each a “Designated
Jurisdiction”).  Neither the Loan, nor the proceeds from the Loan has been or
will be used, to Borrower’s Knowledge, directly or indirectly, to lend,
contribute, provide or has been otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including Lender) of Sanctions.

 

Section 5.02.     Representations Relating to Collateral.  With respect to the
Collateral, the Borrower represents, warrants and covenants that:

 

(a)     Borrower is the sole owner, free and clear of all liens, claims,
security interests and encumbrances, except for Permitted Liens, and Borrower is
fully authorized to sell, transfer, pledge and/or grant a security interest in
each and every item of Collateral;

 

(b)     To the Borrower’s Knowledge, none of the transactions underlying or
giving rise to the Collateral violate any applicable state or federal laws or
regulations, and all documents relating to the Collateral are legally
enforceable in accordance with their terms.  The failure of any Collateral to
fully comply with the provisions of this Section shall not affect, terminate,
modify or otherwise limit the Lender’s lien or security interest in the
Collateral.  The Borrower shall immediately notify the Lender of the failure of
any Collateral to fully comply with the provisions of this Section.

 

Section 5.03.     Survival of Representations and Warranties, etc.  All
representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate delivered pursuant
to this Agreement, or in any of the Loan Documents (including any such
representation or warranty made in, or in connection with, any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement:  (i)
shall be made or deemed to be made at and as of the date hereof, and (ii)
survive the closing of the Loan and shall not be waived by the execution and
delivery of this Agreement, any investigation made by or on behalf of the Lender
or the making of the Loan hereunder.

 





18

--------------------------------------------------------------------------------

 



ARTICLE VI
FINANCIAL INFORMATION AND NOTICES

 

Section 6.01.     Financial Statements.  Until all the Obligations have been
paid and satisfied in full, unless consent has been obtained in the manner set
forth in Section 11.09 hereof, Borrower will furnish or cause to be furnished to
the Lender annually (i) within ninety (90) days after the close of each Fiscal
Year of Borrower that ends during the life of the Loan, financial reports with
respect to the Property showing the annual rent roll, profit and loss
statements, other income, and the detailed operating expenses of the Property
prepared and certified by the Borrower, all in accordance with GAAP and in such
detail as the Lender may reasonably require; (ii) within thirty (30) days upon
the Guarantor’s filing of Form 10-K with the Securities and Exchange Commission
(“SEC”), audited financial statements of the Guarantor; (iii) financial
statements of all tenants at the Property required to provide same under the
terms of its lease within the later of (i) Lender’s request for the same, or
(ii) thirty (30) days after Borrower’s receipt of the same; and (iv) such other
financial information in such detail as the Lender may reasonably require within
a reasonable period of time following the Lender’s request for same, but no
longer than thirty (30) days after such request.  Notwithstanding the foregoing,
for so long as the Guarantor is a publicly traded company and is required to
file its financial statements annually with the SEC, the financial reports
required under (ii) above shall be satisfied by the Guarantor’s filing of the
Form 10-K and the Guarantor’s delivery of a copy of the same to the
Lender.  During the continuance of an Event of Default hereunder, the report
described in (i) above shall be provided on a monthly basis within thirty (30)
days after the end of the preceding calendar month.

 

Section 6.02.     Intentionally Omitted.

 

Section 6.03.     Notice of Litigation and Other Matters.  Promptly (but in no
event later than five (5) days after Borrower obtains knowledge thereof)
Borrower shall provide Lender with written notice of:  (a) the commencement of
all proceedings and investigations, including those by or before any
Governmental Authority, and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or the Property or any other
Collateral, which would reasonably be expected to have a Material Adverse
Effect; (b) any notice of any violation received by the Borrower from any
Governmental Authority with respect to the Property or the Collateral including
any notice of violation of Environmental Laws; (c) any labor controversy that
has resulted in, or threatens to result in, a strike or other work stoppage
against the Borrower which would reasonably be expected to have a Material
Adverse Effect; (d) any attachment, judgment, lien, levy or order (1) exceeding
$50,000 that has been assessed against the Borrower, or (2) exceeding $100,000
that has been assessed against the Collateral, in either case excluding
judgments that are fully covered by insurance; (e) any Default or Event of
Default by which the Borrower, the Property or the Collateral may be bound; and
(f) any Collateral is (i) materially damaged or destroyed, or suffers any other
material loss, or (ii) is condemned, confiscated or otherwise taken, in whole or
in part, or the use thereof is otherwise diminished so as to render
impracticable or unreasonable the use of such asset or property for the purpose
to which such property was used immediately prior to such condemnation,
confiscation or taking, by exercise of the powers of condemnation or eminent
domain or otherwise, and in either case the amount of the damage, destruction,
loss or diminution in value of the Collateral not covered by insurance equals or
exceeds $250,000 (collectively, a “Casualty Loss”).

 

Section 6.04.     Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Lender (other than financial forecasts and information prepared by third
parties and required to be delivered to the Lender by this Agreement) whether
pursuant to this Article VI or any other provision of this Agreement, or any of





19

--------------------------------------------------------------------------------

 



the Loan Documents, shall be, at the time the same is so furnished, complete and
correct in all material respects.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner provided for in Section 11.09, the
Borrower covenants and agrees as follows:

 

Section 7.01.     Preservation of Existence and Related Matters.  Borrower shall
preserve and maintain its separate existence, form, jurisdiction of organization
and tax status, and all rights, franchises, licenses and privileges necessary to
the conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law except
where the failure to be qualified would not reasonably be expected to have a
Material Adverse Effect.  The Borrower shall not amend or modify its
Organizational Documents without the prior written consent of the Lender which
consent shall not be unreasonably withheld.

 

Section 7.02     Maintenance of Property; Operation of Property.  In addition to
the requirements of any of the Loan Documents, Borrower shall protect and
preserve all properties useful in and material to the Collateral, maintain in
good working order and condition (subject to ordinary wear and tear) all of the
Collateral and from time to time make or cause to be made all repairs, renewals,
replacements and additions to the Collateral.  The Property shall be used only
for industrial and office purposes consistent with the present uses thereof or
for any other lawful purpose. The Property shall be self-managed by the Borrower
or the Guarantor unless otherwise approved by the Lender, which approval shall
not be unreasonably withheld.

 

Section 7.03.     Insurance. 

 

(a)     The Borrower shall maintain for the entire term of the Loan,

 

(i)     Fire and Extended Coverage or other Physical Damage Insurance for the
benefit of the Lender, naming Lender as the “mortgagee” and “loss payee”. This
coverage should include vandalism and malicious mischief, broadened to the
so-called “All Risk of Physical Loss” coverage basis, in an amount, after
application of any deductibles acceptable to the Lender, of not less than one
hundred percent (100%) of the full replacement value of the Collateral at the
time of issuance of such policy or policies and at each renewal date thereof,
exclusive of land, excavations, foundations and other items normally excluded
from such policies, and which amount in no event shall be less than the face
amount of the Obligations unless an insurance survey (appraisal) acceptable to
the Lender is submitted in advance of closing substantiating a lesser amount.
The policy shall contain an agreed amount endorsement;

 

(ii)     Loss of Rent Insurance in an amount not less than the aggregate rental
value of the Property for a period of one (1) year, or business interruption
insurance in an amount reasonably acceptable to the Lender, as the case may be;

 

(iii)     Commercial General Liability Insurance covering the operations
involving the ownership, maintenance and use of the Property in an amount of not
less than Two Million and 00/100 Dollars ($2,000,000.00) per occurrence;

 





20

--------------------------------------------------------------------------------

 



 

(iv)     Workman's Compensation Insurance, if applicable, in an amount at least
equal to the minimum statutory limits;

 

(v)     Builder's Risk Insurance during any period during which construction of
improvements is proceeding on the Property, in the form of a “Builder’s Risk
100% Completed Value Non-Reporting Form” policy in an amount to be determined by
the Lender as the full replacement value of the improvements covering on “All
Risk of Physical Loss” basis, and naming the Lender as Mortgagee (the Lender may
also require that a distinction be made for “soft costs” in the construction
project and the need for business interruption coverage under the same program
of insurance); and

 

(b)     All policies and endorsements should read:

 

Loan #
People’s United Bank, N.A., Its Successors and/or Assigns, ATIMA
PO Box 820
Burlington, VT 05402 – 0820

 

(c)     The property casualty insurance, except for flood, should be in an
amount equal to the balance of the Obligations or the full replacement cost of
Collateral, whichever is greater, and in compliance with any co-insurance clause
in such insurance (i.e. all insurance must be in sufficient amounts to prevent
the application of any insurance policy co-insurance contribution on any loss).
All insurance policies shall be in form and substance, for amounts and in
companies “A-” (A.M. Best) rated or better and acceptable to the Lender in its
reasonable discretion, with annual premiums prepaid by the Borrower, and shall
contain statutory mortgagee clauses effective as of the Closing Date, providing
for any loss payable thereunder to be paid to the Lender, shall provide that
coverage will not be terminated, cancelled or non-renewed without a minimum of
ten (10) days prior written notice to the Lender for non-payment of premium and
thirty (30) days’ notice for all other causes.

 

(d)     If notice of cancellation is received by the Lender for the Fire and
Extended Coverage insurance policy and/or the Flood insurance policy, or if the
Borrower fails to provide the required proof of coverage for any insurance
coverage required hereunder or upon the reasonable request therefor, Borrower
acknowledges and agrees the Lender may, at Borrower’s expense, purchase (force
place) insurance. The cost of this insurance will be added to the Obligations.
Borrower also acknowledges that if the Lender purchases the required insurance,
such insurance will provide limited protection against physical damage to the
Collateral, up to an amount equal to the lesser of (1) the unpaid balance of the
Loan, excluding unearned finance charges, or (2) the value of Collateral;
however, the Borrower’s equity in the Collateral may not be insured. In
addition, the insurance will not provide any public liability or property damage
indemnification and will not meet the requirements of any financial
responsibility laws.

 

(e)     Borrower shall give prompt notice in writing to the Lender of any loss
or damage to any Collateral caused by any casualty.

 

(f)     Certificates of insurance or other reasonably acceptable evidence of
insurance, including flood insurance if applicable, shall be delivered to the
Lender annually during the term of the Loan.

 

Section 7.04.     Accounting Methods and Financial Records.  Borrower shall
maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete

 





21

--------------------------------------------------------------------------------

 



in all material respects) as may be required or as may be necessary to permit
the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.  All financial statements
required to be provided by the Borrower or Guarantor to the Lender shall be
prepared in accordance with GAAP consistently applied.

 

Section 7.05.     Payment and Performance of Obligations.  Borrower shall pay
and perform all Obligations under this Agreement and the other Loan Documents,
and pay or perform within applicable grace periods (a) all taxes, assessments
and other governmental charges that may be levied or assessed upon (i) the
Property, or (ii) it or any of its other property and that would reasonably be
expected to have a Material Adverse Effect, and (b) all other indebtedness,
obligations and liabilities that would reasonably be expected to have a Material
Adverse Effect in accordance with customary trade practices; provided, that the
Borrower may contest any item described in this Section 7.05 in good faith so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP.

 

Section 7.06.     Compliance With Laws and Approvals.  Borrower shall observe
and remain in compliance with all Applicable Laws relating to the ownership and
operation of the Property and maintain in full force and effect all Governmental
Approvals with respect to the Property in each case where failure would
reasonably be expected to have a Material Adverse Effect, including in
connection with any procurement, disclosure, anti-kickback or other Applicable
Laws and Governmental Approval relating to contracting with any Governmental
Authority which is an account debtor of Borrower.

 

Section 7.07.     Environmental Laws.  In addition to and without limiting the
generality of Section 7.06 with respect to the Property, Borrower shall (a)
comply with all applicable Environmental Laws; (b) obtain and comply with any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws; (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under applicable Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding such
Environmental Laws, except orders and directives that are being challenged in
good faith; and (d) defend, indemnify and hold harmless the Lender, and its
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials at the Property, or the violation of, noncompliance with
or liability under any Environmental Laws applicable to the Property or the
Borrower, or any orders, requirements or demands of Governmental Authorities
related thereto, including reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the negligence or willful misconduct of the party seeking indemnification
therefor.

 

Section 7.08.     Compliance with ERISA.  In addition to and without limiting
the generality of Section 7.06, Borrower shall comply with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit and pension plans maintained by Borrower
and any Affiliate of Borrower.

 

Section 7.09.     Visits and Inspections.  Borrower shall permit representatives
of the Lender or its designated agents, from time to time, and upon reasonable
prior notice, not more frequently than once per Fiscal Year (unless a Default or
Event of Default shall have occurred) and during Borrower’s regular business
hours without disruption to Borrower’s business or to any tenants at the
Property, to: (a) visit and inspect the Property (including the performance of
field audits); (b) inspect, audit and





22

--------------------------------------------------------------------------------

 



 

make extracts from Borrower’s books, records and files relating to the Property,
including management letters prepared by independent accountants; and (c)
discuss with Borrower’s principal officers and its independent accountants, the
operation of the Property by the Borrower.  Borrower shall not be responsible
for the cost of any field examinations unless the same are conducted during the
continuance of an Event of Default in which event, the Borrower shall reimburse
the Lender for the conduct of any field examinations at Lender’s then current
per diem rates plus expenses.

 

Section 7.10.     Appraisals.  From time to time, Borrower shall permit the
Lender to obtain additional appraisals of all or any portion of the Property,
and if an appraisal is required by law, is made to ascertain the value of the
Property upon considering a loan extension, or is commissioned following an
Event of Default, then Borrower shall pay to the Lender within ten (10) business
days of demand all costs of such appraisal.  Appraisals shall be the property of
the Lender and the Lender will have no obligation to disclose the content of any
appraisals to any person or entity, including the Borrower.

 

Section 7.11.     Operating Account.  Throughout the term of the Loan, the
Borrower shall maintain an Operating Account in the name of the Borrower at the
Lender into which Borrower shall deposit all advances under the Loan, all
proceeds of sale from the sale of portions of the Property and all other income
and profits derived from the Property, including, without limitation, all monies
paid under the Master Lease.  Without limiting the generality of the foregoing,
Borrower shall deposit or cause to be deposited directly into said account all
income and profits derived or received from the operation of the Property,
including, without limitation, all rents and incomes received under any lease or
rental agreement for all or a portion of the Property.  The Borrower hereby
grants to the Lender a lien and right of set-off against the Operating
Account.  During the continuance of an Event of Default, the Lender may apply or
set-off such deposits or other sums then present or in transit to the Operating
Account against the then outstanding Obligations without prior resort to any
security therefor.

 

Section 7.12.     Further Assurances.  Borrower shall make, execute and deliver
all such additional and further acts, things, deeds and instruments as the
Lender may reasonably require to document and consummate the transactions
contemplated hereby and to vest completely in and insure the Lender its rights
under this Agreement, the Note and the other Loan Documents.

 

Section 7.13.     Principal Office.  Borrower shall not change its principal
executive offices from the address first set forth above, change its name, or
change the location of the Collateral or the books and records related thereto
without giving the Lender thirty (30) days’ advance notice and in the event of
such change taking all such actions requested by the Lender to ensure the
continued perfection of its security interest.  In addition, Borrower shall not
remove any Collateral from the States in which the Borrower is located.

 

Section 7.14.     Additional Collateral.  With respect to any personal property
acquired after the Closing Date by Borrower that is intended to be subject to a
Lien created by any Security Document but is not so subject, Borrower shall
promptly (and in any event within thirty (30) days after the acquisition
thereof) (a) execute and deliver to Lender such amendments or supplements to the
relevant Security Document or such other documents as Lender shall reasonably
deem necessary to grant to Lender, for its benefit, a Lien on such property
subject to no Liens other than Permitted Liens, and (b) take all reasonable
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all Applicable Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by Lender.  Borrower shall otherwise take such actions and execute
and/or deliver to Lender such documents as





23

--------------------------------------------------------------------------------

 



Lender shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired property.

 

Section 7.15.     Compliance with Anti-Terrorism Laws.  Borrower shall not (1)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (2) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (3) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Lender any certification or other evidence requested from time to
time by the Lender in its reasonable discretion, confirming Borrower’s
compliance herewith).

 

ARTICLE VIII
FINANCIAL COVENANTS

 

Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner set forth in Section 11.09 hereof:

 

Section 8.01.     Debt Service Coverage Ratio.  At all times during the term of
the Loan, the Property must maintain debt service coverage ratio of not less
than 1.25 to 1, which shall be determined by the Lender in its reasonable
discretion based upon the Net Operating Income from the Property compared to
total debt service under the Loan for the same period utilizing the interest
rate payable by the Borrower under the Interest Rate Protection Agreement (or
the rate under the Note if the Interest Rate Protection Agreement is no longer
in effect) (the “Debt Service Coverage Ratio”) tested as of Fiscal Year end
November 30, 2018 and as of each November 30th thereafter throughout the term of
the Loan (the time of such testing [but not the date as of which such testing
applies] to be determined by the Lender in its sole but reasonable discretion). 
For purposes of the foregoing, “Net Operating Income” shall mean  for any
specific period of time, the amount by which (A) all revenues of the Borrower
received during such period, from rental payments made by tenants at the
Property and all other recurring income received by the Borrower from any source
in connection with the Property, exceed (B) all operating expenses for the
Property, excluding debt service, capital expenditures, extraordinary and/or
non-reoccurring expenses, including the management fee paid by Borrower, if any,
in connection with the Property.

 

Section 8.02.     Master Lease Requirement.

 

(a)     At or prior to the closing of the Loan the Borrower and Master Tenant
shall execute the Master Lease (which Master Lease shall be in form and
substance acceptable to the Lender) and thereafter the Master Lease shall remain
in full force and effect during the entire term of the Loan.  The Master Lease
shall provide, for among other things, that (i) if FedEx vacates all or any
portion of the space demised to FedEx under its Lease with the Borrower (the
“FedEx Space”); and (ii) the projected annual net operating income (calculated
in accordance with Section 8.01 above) from existing Leases at the Property
(including any Rollover Replacement Leases) as of the date FedEx vacates all or
any portion of the FedEx Space (the “Master Lease Payment Commencement Date”)
will not, on a prospective twelve (12) month basis, be sufficient to satisfy the
Debt Service Coverage Ratio, as verified by the Lender, then, Master Tenant
shall, pursuant to the Master Lease, pay an amount equal to the difference
between (x) the projected annual net operating income (calculated in accordance
with Section 8.01 above) from existing Leases at the Property (including any
Rollover Replacement Leases) as of the Master Lease Payment Commencement Date
(on a prospective twelve (12) month basis) and (y) the annual net operating
income (calculated in accordance with Section 8.01 above) that would be
necessary to satisfy the Debt Service Coverage





24

--------------------------------------------------------------------------------

 



Ratio until such time as the rents and other revenues derived from all Leases at
the Property (including any Rollover Replacement Leases but excluding the Master
Lease) are sufficient, on a prospective twelve (12) month basis) to satisfy the
Debt Service Coverage Ratio.

 

(b)     The Borrower shall not amend, modify or terminate the Master Lease and
shall maintain the same in full force and effect until the Maturity Date.  It is
understood and agreed that nothing contained in this Section 8.02 shall be
deemed to constitute a modification or waiver by the Lender of the Borrower’s
obligation to comply with the terms of Section 8.01 above.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner set forth in Section 11.09 hereof, the
Borrower shall not:

 

Section 9.01.     Limitations on Debt.  Create, incur, assume or suffer to exist
any Debt except:

 

(a)     the Obligations;

 

(b)     Debt incurred in connection with the Interest Rate Protection Agreement;

 

(c)     purchase money Debt and Capital Leases for equipment secured solely by
such equipment, and other Debt secured by Permitted Liens.

 

Section 9.02.     Limitations on Guaranty Obligations.  Create, incur, assume or
suffer to exist any Guaranty Obligations.

 

Section 9.03.     Limitations on Liens.  Create, incur, assume or suffer to
exist, any Lien on or with respect to the Collateral, whether now owned or
hereafter acquired, except the following (“Permitted Liens”): 

 

(a)     Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested by the Borrower in
good faith by appropriate proceedings and adequate reserves in respect thereof
have been established on the books of the Borrower to the extent required by
GAAP;

 

(b)     the claims of materialmen or mechanics or lessors for labor, materials,
supplies or rentals incurred in the ordinary course of business, which are being
contested by the Borrower in good faith and by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of the
Borrower to the extent required by GAAP;

 

(c)     Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or obligations under
customer service contracts;

 

(d)     Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of the Property, which
in the aggregate are not substantial in amount and which do not, in any case,
detract from the value of the Collateral or impair the use thereof in the
ordinary conduct of business;





25

--------------------------------------------------------------------------------

 



(e)     Liens of the Lender; and

 

(f)     normal and customary rights of setoff with respect to deposits of cash
in favor of banks or other depository institutions.

 

Section 9.04.     Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Securities, interests in any partnership or joint
venture (including without limitation the creation or capitalization of any
Subsidiary), evidence of Debt or other obligation or security, substantially all
or a portion of the business or assets of any other Person or any other
investment or interest whatsoever in any other Person, or make or permit to
exist, directly or indirectly, any loans, advances or extensions of credit to,
or any investment in cash or by delivery of property in, any Person.

 

Section 9.05.     Limitations on Mergers and Liquidation.  Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution).

 

Section 9.06.     Limitations on Sale of Collateral.  Convey, sell, lease,
assign, transfer or otherwise dispose of any of the Collateral, whether now
owned or hereafter acquired except:

 

(a)     the sale, transfer, lease or other disposition of machinery, parts,
equipment and other assets no longer used in the operation of the Property, so
long as the net proceeds therefrom are used to repair or replace damaged
property or to purchase or otherwise acquire new assets or property;

 

(b)     leases or licenses of real, personal or intangible property in the
ordinary course of business, subject to the Collateral Assignment; and

 

(c)     the settlement, discount or compromise of receivables which constitute
part of the Collateral in the ordinary course of business in connection with the
collection thereof.

 

Section 9.07.     Limitations on Dividends and Distributions.  Declare or pay
any dividends or distributions upon any of its Capital Securities or purchase,
redeem, retire or otherwise acquire, directly or indirectly, any Capital
Securities, or make any distribution of cash, property or assets on account of
its Capital Securities if an Event of Default shall have occurred and be
continuing, or would occur as a result of any such payment, including, without
limitation, violation of the required Debt Service Coverage Ratio (any such
dividends and distributions as permitted pursuant to this Section 9.07, the
“Permitted Distributions”).

 

Section 9.08.     Limitations on Exchange and Issuance of Capital
Securities.  Issue, sell or otherwise create after the date hereof any class or
series of Capital Securities that, by its terms or by the terms of any security
into which it is convertible or exchangeable, is, or upon the happening of an
event or passage of time would be, (a) convertible or exchangeable into Debt or
(b) required to be redeemed or repurchased at the option of the holder, in whole
or in part.

 

Section 9.09.     Transactions with Affiliates.  Directly or indirectly make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders, or to or from any member of
the immediate family of any of its officers, directors, shareholders.

 

Section 9.10.     Certain Accounting Changes.  Change its Fiscal Year end, or
make any change in its accounting treatment and reporting practices except as
required or permitted by GAAP.





26

--------------------------------------------------------------------------------

 



Section 9.11.     Restrictive Agreements.  Enter into Debt or Guaranty
Obligations which contains any negative pledge on assets or any covenants more
restrictive than the provisions of Articles VII, VIII and IX hereof, or which
restricts, limits or otherwise encumbers its ability to incur Liens on or with
respect to any of its assets or properties other than the assets or properties
securing such Debt or Guaranty Obligations, except, in either case, provisions
that do not restrict the granting of Liens to secure the Obligations and which
would, individually or in the aggregate, have a Material Adverse Effect.

 

Section 9.12.     Transfer of Property.  A sale, conveyance, or transfer,
whether voluntary, by operation of law or otherwise, of all or any portion of,
or interest in, all or any portion of the Property or the placing of any
mortgage, lien or other encumbrance on the Property without prior written
consent of the Lender in each case. 

 

Section 9.13.     Sanctions.  Directly or indirectly, use the Loan or the
proceeds of the Loan, or lend, contribute or otherwise make available such Loan
or the proceeds thereof to any Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person of Sanctions.

 

Section 9.14.     Governmental Approvals. With respect to any Governmental
Approval which affects or concerns the Collateral, (a) terminate or cancel or
consent to or accept any cancellation or termination thereof other than in
accordance with the terms thereof, (b) amend, modify or supplement any
provision, (c) except as otherwise permitted under this Agreement, sell, assign
or otherwise dispose of (by operation of law or otherwise) any part of its
interest therein, (d) petition, request or take any other legal or
administrative action that seeks, or may be expected, to impair or seeks to
materially amend, modify or supplement such Governmental Approval, or (e) waive
any material default thereunder, material breach thereof, material provision
thereof or the performance of a material obligation by any other Person
thereunder, in each case, without first obtaining the written approval of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. 

 

Section 9.15.     Change in Control.  Cause a Change in Control.

 

Section 9.16.     Restrictions on Certain Debt.  Amend, supplement or otherwise
modify the terms of any Debt or make any payments (whether voluntary or
mandatory, or a prepayment, redemption, retirement, defeasance or acquisition)
with respect to any Debt (other than the Obligations).

 

Section 9.17.     Sole Purpose; Nature; Business.  Shall not conduct any
business other than business relating directly to the ownership, development,
financing, construction, operation and maintenance of the Property, as
contemplated by the Loan Documents.  Borrower shall not have any Subsidiaries.

 

ARTICLE X

DEFAULT AND REMEDIES

 

Section 10.01.     Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

 

(a)     Default in Payment Obligations. 





27

--------------------------------------------------------------------------------

 



(i)     Borrower shall fail to pay (i) any principal, interest, or both, whether
by acceleration, maturity or otherwise, of the Loan when due in accordance with
the terms of the Note (including any period of grace or cure as provided
therein); or (ii) any fees, expenses or other amounts payable hereunder or under
any Loan Document within any period of grace or cure as provided therein, or if
no such period of grace or cure is specified therein, within ten (10) days after
written demand therefor by the Lender.

 

(ii)     Any default shall occur pursuant to the Interest Rate Protection
Agreement (which continues beyond any applicable period of grace or cure
provided thereunder), including without limitation, if any termination payment
shall be due by Borrower under the Interest Rate Protection Agreement and such
amount is not paid when due and following the expiration of any applicable cure
period.

 

(b)     Misrepresentation.  Any representation or warranty made by the Borrower
under this Agreement, any Loan Document or any amendment hereto or thereto
(except those representations and warranties made as of a date certain and
representations and warranties which are no longer true and correct because of
the consummation of a transaction permitted hereunder or consented to by the
Lender) shall at any time prove to have been incorrect in any material respect
when made.

 

(c)     Default in Performance of Other Covenants and Conditions.  There shall
be a default in the performance or observance of any term, covenant, condition
or agreement contained in this Agreement (other than as specifically provided
for otherwise in this Section 10.01) or any other Loan Document and such default
shall continue for a period of thirty (30) days after notice from Lender and
expiration of any cure period as provided therein provided , however, that if
(i) the curing of such failure cannot be accomplished with due diligence within
said period; (ii) granting an additional period of time within which to cure
such failure would not (A) result in any material impairment of the Collateral,
or any portion thereof, or the Lender’s lien thereon or (B) have a Material
Adverse Effect; and (iii) the Borrower commences to cure such failure promptly
(and in any event within the aforesaid thirty (30) days) upon learning thereof
and thereafter diligently and continuously prosecutes the cure of such failure,
then such period shall be extended for such time as shall be reasonably
necessary to cure such failure; provided further, however, such extended cure
period shall not be applicable to any failure which can be cured by the payment
of money.

 

(d)     Change of Control; Material Adverse Effect.  A Change of Control or
Material Adverse Effect shall occur.

 

(e)     Voluntary Bankruptcy Proceeding.  The Borrower or Guarantor shall (i)
commence a voluntary case or file a petition under any Debtor Relief Law, (ii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Law, (iii) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (iv) admit in writing its inability to pay its debts as they become
due, (v) make a general assignment for the benefit of creditors, or (vi) take
any corporate action for the purpose of authorizing any of the foregoing.

 

(f)     Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Borrower or Guarantor in any court of competent
jurisdiction seeking (i) relief under any Debtor Relief Law, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for the
Borrower or Guarantor for all or any substantial part of its assets, domestic or
foreign, and such case or proceeding shall continue without dismissal or stay
for a period of ninety (90)





28

--------------------------------------------------------------------------------

 



 

consecutive days, or an order granting the relief requested in such case or
proceeding (including an order for relief under any Debtor Relief Law) shall be
entered.

 

(g)     Failure of Agreements.  This Agreement or any other Loan Document shall,
for any reason (excluding the actions of the Lender), cease to be in full force
and effect (other than pursuant to the terms hereof or thereof) or cease to be
valid and binding on the Borrower thereto, or the Borrower shall so assert in
writing, or any Security Document shall for any reason (excluding the actions of
the Lender) cease to create a valid and perfected first priority Lien on, or
security interest in, a material portion of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

 

(h)     Judgment.  A judgment or order for the payment of money shall be entered
against the Borrower by any court which causes the aggregate amount of all such
judgments not covered by insurance to exceed $50,000 and such judgment or order
shall continue without discharge, stay, proper appeal or posting of an
appropriate bond for a period of thirty (30) days.

 

(i)     Transfer of Property.  The Borrower sells, conveys or transfers, whether
voluntary, involuntary, by operation of law or otherwise, all or any of
Borrower’s interest in and to the Collateral in violation of the terms of this
Agreement (provided, however, in the case of an involuntary Lien is paced
against or encumbers the Property, the same shall not constitute an Event of
Default hereunder unless it is not discharged or bonded off within thirty (30)
days of the filing or recording thereof).

 

(j)     Secondary Financing.  Borrower obtains financing secured by any of the
Collateral or any income, profits or revenues derived or obtained from the
Collateral, in either case without having first obtained the Lender’s written
consent, to be given or withheld in Lender’s sole discretion.

 

(k)     Post Closing Items.  The Borrower shall fail to deliver or satisfy any
of the post-closing items set forth on Schedule 10.01(k) hereof within the time
periods set forth on such Schedule 10.01(k).

 

(l)     Required Accounts.  The Borrower fails to establish and maintain the
Operating Account.

 

(m)     Other Defaults.  Borrower shall (i) default in the payment of any Debt
due to the Lender or its Affiliates, beyond the period of grace or cure, if any,
provided in the instrument or agreement under which such Debt was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Debt due to the Lender or its Affiliates or contained
in any instrument or agreement evidencing, securing or relating thereto.

 

(n)     Guarantor Revocation; Insolvency or Liquidation of Guarantor.  Guarantor
revokes, or takes action to revoke, any of its duties or obligations under the
Guaranty Agreement or a breach of any material term of the Guaranty Agreement
occurs and such default continues beyond any notice or cure period as provided
therein. There shall occur the dissolution, insolvency, or liquidation of the
Guarantor. 

 

Section 10.02.     Remedies.  Upon the occurrence and continuation of an Event
of Default (after taking into account any applicable period of notice, grace or
cure), the Lender may by notice to Borrower:

 





29

--------------------------------------------------------------------------------

 



(a)     Acceleration.  Declare the principal of, and interest on, the Loan and
the Note at the time outstanding and all other amounts owed to the Lender under
this Agreement or any of the other Loan Documents and all other Obligations to
be forthwith due and payable, whereupon all of the foregoing shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, that upon the occurrence
of an Event of Default specified in Sections 10.01(e) or 10.01(f), all
Obligations shall automatically become due and payable.

 

(b)     Rights of Collection.  Exercise all of the Lender’s other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

 

(c)     Receiver.  Without limiting, and in addition to, any other rights,
options and remedies the Lender has under the Loan Documents, the UCC, at law or
in equity, upon the occurrence and continuation of an Event of Default under
Section 10.01(a),  Section 10.1(e) or Section 10.1(f) and the acceleration of
the Obligations pursuant to Section 10.02 as a result thereof, the Lender shall
have the right to apply for and have a receiver appointed by a court of
competent jurisdiction in any action taken by the Lender to enforce its rights
and remedies in order to manage, protect, preserve, sell or dispose the
Collateral and continue the operation of the Property and to collect all
revenues and profits thereof and apply the same to the payment of all expenses
and other charges of such receivership including the compensation of the
receiver and to the payments as aforesaid until a sale or other disposition of
such Collateral shall be finally made and consummated.  THE BORROWER HEREBY
IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST
THE APPOINTMENT OF RECEIVER AS PROVIDED ABOVE.  BORROWER (I) GRANTS SUCH WAIVER
AND CONSENT KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH
COUNSEL, (II) ACKNOWLEDGES THAT (A) THE UNCONTESTED RIGHT TO HAVE A RECEIVER
APPOINTED FOR THE FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY THE LENDER IN
CONNECTION WITH THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND (B) THE AVAILABILITY OF SUCH APPOINTMENT AS A
REMEDY UNDER THE FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING THE
LENDER TO MAKE THE LOAN; AND (III) AGREE TO ENTER INTO ANY AND ALL STIPULATIONS
IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN CONNECTION WITH THE
FOREGOING AND TO COOPERATE FULLY WITH THE LENDER IN CONNECTION WITH THE
ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER OVER ALL OR ANY PORTION OF
THE PROPERTY.

 

Section 10.03.     Allocation of Payments After Exercise of Remedies.  The
Lender shall have the right to accept any payments made with respect to the
Obligations following acceleration thereof, regardless of whether the Borrower
has received notice of such acceleration.  Such payment shall not cure any Event
of Default, except that any default interest rate imposed shall be removed,
unless and until all Obligations of the Borrower to the Lender are paid in
full.  The Lender’s acceptance of such payment shall not constitute a waiver of
any right of the Lender nor shall acceptance of such payment constitute an
agreement by the Lender to forbear from seeking collection of the Loan.

 

Section 10.04.     Rights and Remedies Cumulative; Non-Waiver, etc.  The
enumeration of the rights and remedies of the Lender set forth in this Agreement
is not intended to be exhaustive, and the exercise by the Lender of any right or
remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given hereunder or under the Loan Documents or that may now or hereafter exist
in law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Lender in exercising any right,





30

--------------------------------------------------------------------------------

 



power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default.  No course of dealing
between the Borrower, the Lender or their respective agents or employees shall
be effective to change, modify or discharge any provision of this Agreement or
any of the other Loan Documents or to constitute a waiver of any Event of
Default.

 

Section 10.05.     Power of Attorney.  For the purposes of carrying out the
provisions and exercising the rights, remedies, powers and privileges granted by
or referred to in this Article X, the Borrower hereby irrevocably constitutes
and appoints the Lender its true and lawful attorney-in-fact, with full power of
substitution, to execute, acknowledge and deliver any instruments and do and
perform any acts which are referred to in this Article X, in the name and on
behalf of the Borrower provided, however, the foregoing power of attorney shall
be exercisable by the Lender only during the continuance of an Event of
Default.  The power vested in such attorney-in-fact is, and shall be deemed to
be, coupled with an interest and irrevocable.

 

ARTICLE XI
MISCELLANEOUS

 

     Section 11.01.     Notices.  Unless otherwise specified herein, all notices
hereunder (“Notice”) to any party hereto shall be in writing and shall be given
(a) by certified mail, return receipt requested, or (b) by nationally recognized
overnight courier (e.g., UPS or Federal Express), or (c) by electronic facsimile
transmission (with confirmation of successful transmission) or by electronic
mail (provided, however, that if a notice is given by facsimile or electronic
mail, a copy of such notice shall also be delivered by one of the other delivery
methods set forth in clauses (a), and (b) above), in each case addressed to such
party at its address indicated below: 

 

(a)     If to the Borrower: 

 

Tradeport Development V, LLC
c/o Griffin Industrial Realty, Inc.
One Rockefeller Plaza
Suite 2301
New York, NY 10020
Attn: Michael S. Gamzon
Facsimile No.: 
E-mail: mgamzon@griffinindustrial.com     

 

 

With a copies to: 

 

Griffin Industrial Realty, Inc.
204 West Newberry Road
Bloomfield, CT 06002
Attn: Anthony Galici
Facsimile No.: 
E-mail: agalici@griffinindustrial.com

 

Thomas M. Daniells, Esq.
Murtha Cullina LLP
CityPlace, 185 Asylum Street



31

--------------------------------------------------------------------------------

 



 

Hartford, CT  06103
Facsimile No.: (860) 240-6150
E-mail:  Tdaniells@murthalaw.com

 

(b)     If to the Lender: 

 

People’s United Bank, N.A.
One Financial Plaza
Hartford, Connecticut  06103
Attention: Sean Kenny
Facsimile No.: (860) 280-2690
E-Mail: Sean.Kenny@peoples.com

 

With a copy to:

 

John J. Kindl, Esquire
Pullman & Comley, LLC
90 State House Square
Hartford, Connecticut  06103
Facsimile No.: (860) 424-4370
E-Mail: JKindl@pullcom.com

 

or to any other address specified by such party in writing.  All such notices,
requests, demands and other communication shall be deemed given upon the earlier
of (i) receipt by the party to whom such notice is directed (or a person of
suitable age and discretion accepting such notice at such address) or (ii)
refusal to accept delivery by the party to whom such notice is directed (or by
such other suitable person). 

 

Section 11.02.     Expenses; Indemnity; Release of Claims.  Except as otherwise
provided in this Agreement, Borrower will (a) pay all reasonable out-of-pocket
expenses of the Lender in connection with (i) the preparation, execution and
delivery of this Agreement and each other Loan Document, whenever the same shall
be executed and delivered, and (ii) the preparation, execution and delivery of
any waiver, amendment or consent by the Lender relating to this Agreement or any
other Loan Document, including reasonable fees and disbursements of legal
counsel to the Lender, (b) pay all reasonable out-of-pocket expenses of the
Lender actually incurred in connection with any enforcement of any rights and
remedies of the Lender under this Agreement after an Event of Default, including
consulting with appraisers, accountants, attorneys and other Persons concerning
the nature, scope or value of any right or remedy of the Lender hereunder or
under any other Loan Document or any factual matters in connection therewith,
which expenses shall include the reasonable fees and disbursements of such
Persons, provided, however, that while no Event of Default exists, Borrower
shall not be required to reimburse the Lender for the costs and expenses of any
appraisers, accountants, attorneys and other Persons, unless otherwise specified
herein, and (c) defend, indemnify and hold harmless the Lender, and its
Subsidiaries, Affiliates, employees, agents, officers and directors (each an
Indemnified Party), from and against any losses, penalties, fines, liabilities,
settlements, damages, costs and expenses, suffered by any such Indemnified Party
in connection with any claim, investigation, litigation or other proceeding
(whether or not the Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with this Agreement, any other
Loan Document or the Loan, including reasonable attorney’s and consultant’s
fees, except to the extent that any of the foregoing directly results from the
gross negligence or willful misconduct of any Indemnified Party.

 





32

--------------------------------------------------------------------------------

 



Section 11.03.     Set-off.  In addition to any rights now or hereafter granted
under Applicable Law, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, the Lender is
hereby authorized by Borrower at any time or from time to time, without notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, including indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Lender to or for the credit or the account of the Borrower
against and on account of the Obligations.

 

Section 11.04.     Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Agreement or under any agreement, instrument or
other document contemplated hereby or related hereto; directly or indirectly
related to or connected with the Loan or the negotiation, administration or
enforcement thereof; or arising from the debtor/creditor relationship of the
Borrower and the Lender shall be brought either in the Superior Court of
Connecticut or the United States District Court for the District of
Connecticut.  The parties hereto agree that any proceeding instituted in any of
such courts shall be of proper venue, and waives any right to challenge the
venue of such courts or to seek the transfer or relocation of any such
proceeding for any reasons.  The parties hereto further agree that such courts
shall have personal jurisdiction over the parties.  Any judgment or decree
obtained in any such action or proceeding may be filed or enforced in any other
appropriate court.

 

Section 11.05.     Consent to Jurisdiction; Service of Process.

 

(a)     Borrower hereby irrevocably consents to the personal jurisdiction of the
state and federal courts located in the State of Connecticut, in any action,
claim or other proceeding arising out of any dispute in connection with this
Agreement, the Note and the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations. 

 

(b)     To the extent that the Borrower has or hereafter may acquire: (i) any
immunity from jurisdiction of the state or federal courts located in the State
of Connecticut or from any legal process out of any such court (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, or (ii) any
objection to the laying of the venue or of an inconvenient forum or any suit,
action or proceeding brought in a state or federal court located in the State of
Connecticut, Borrower hereby irrevocably waives such immunity or objection in
respect of any suit, action or proceeding arising out of or relating to this
Agreement or any Loan Document.

 

Section 11.06.     Waiver of Jury Trial; Commercial Waiver.

 

(a)     WAIVER OF JURY TRIAL.  THE BORROWER DOES HEREBY IRREVOCABLY WAIVE ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

 

(b)     COMMERCIAL WAIVER.  THE BORROWER HEREBY ACKNOWLEDGES THAT THE
TRANSACTION OF WHICH THIS AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION AND
WAIVES ITS RIGHTS TO NOTICE AND HEARING





33

--------------------------------------------------------------------------------

 



 

UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES OR BY OTHER APPLICABLE
LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE LENDER OR ANY OTHER HOLDER
OF THE OBLIGATIONS MAY DESIRE TO USE RELATING TO ANY OF THE COLLATERAL.

 

(c)     Preservation of Certain Remedies.  The parties hereto and to the other
Loan Documents preserve, without diminution, certain remedies that such Persons
may employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to the
Note or any other Loan Documents (“Dispute”) between or among parties to the
Note or any other Loan Document. Each such Person shall have and hereby reserves
the right to proceed in any court as provided in Section 11.04 hereof or by
self-help to exercise or prosecute the following remedies: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted in the Loan Documents or under applicable law or by
judicial foreclosure and sale, (ii) all rights of self-help including peaceful
occupation of property and collection of rents, set off, and peaceful possession
of property, and (iii) obtaining provisional or ancillary remedies including
injunctive relief, sequestration, garnishment, attachment, appointment of
receiver and in filing an involuntary bankruptcy proceeding.  Preservation of
these remedies does not limit the power of any court of proper jurisdiction to
grant similar remedies that may be requested by a party in a Dispute.

 

Section 11.07.     Reversal of Payments.  To the extent the Borrower makes a
payment or payments to the Lender or the Lender receives any payment or proceeds
of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Lender.

 

Section 11.08.     Punitive Damages.  The Lender and Borrower hereby agree that
no such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that it may now have or may arise in the
future in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

 

Section 11.09.     Amendments, Waivers and Consents.  No amendment,
modification, termination, or waiver of any provision of this Agreement or any
agreement, instrument or other document contemplated hereby, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

Section 11.10.     Agreement Controls.  In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided, that any provision of the Security
Documents which imposes additional burdens on the Borrower or further restricts
the rights of the Borrower or gives the Lender additional rights shall not be
deemed to be in conflict or inconsistent with this Agreement and shall be given
full force and effect.

 

Section 11.11.     Survival.  Notwithstanding any termination of this Agreement,
the indemnities to which the Lender is entitled under the provisions of this
Article XI and any other provisions of this





34

--------------------------------------------------------------------------------

 



Agreement and the Loan Documents shall continue in full force and effect and
shall protect the Lender against events arising after such termination as well
as before.

 

Section 11.12.     Counterparts.  This Agreement may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic means shall be as effective as delivery of a
manually executed counterpart of this Agreement.    The signature of any party
on this Agreement by telecopier, facsimile or other electronic means is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party, any telecopier, facsimile or
other electronic signature is to be re-executed in original form by the party
which executed the telecopier, facsimile or other electronic signature.  No
party may raise the use of a telecopier, facsimile machine or other electronic
means, or the fact that any signature was transmitted through the use of a
telecopier, facsimile machine or other electronic means, as a defense to the
enforcement of this Agreement.

 

Section 11.13.     Headings.  Titles and captions of Articles, Sections and
subsections in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.

 

Section 11.14.     Severability.  Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.15.     Entirety.  This Agreement together with the other Loan
Documents represents the entire agreement of the parties hereto and thereto, and
supersedes all prior agreements and understandings, oral and written, if any,
including any commitment letters or correspondence relating  to the Loan
Documents or the transactions contemplated herein or therein.

 

Section 11.16.     Termination.  This Agreement shall remain in effect from the
date hereof through and including the date upon which all Obligations shall have
been paid and satisfied in full.  The Lender shall release all Liens on the
Collateral in favor of the Lender upon repayment in cash of the outstanding
principal of and all accrued interest on the Loans and the payment of all
outstanding fees and expenses hereunder.  No termination of this Agreement shall
affect the rights and obligations of the parties hereto which by their express
terms survive the repayment of the Loan or the termination of this Agreement.

 

Section 11.17.     No Commitment to Extend or Refinance.  The Borrower
acknowledges that it is the Borrower’s responsibility to pay the Loan as
required hereunder. Except as expressly set forth in this Agreement, the Lender
is under no obligation to extend the maturity date of or refinance the Loan or
to provide additional financing to the Borrower.  The Borrower acknowledges
that, as of the date hereof, the Lender has not made any commitment or
representations pertaining to the further extension or refinancing of the Loan
or the provision of additional financing to the Borrower.  The Borrower further
acknowledges that no oral representations or commitments by the Lender or any
officer or employee thereof pertaining to the further extension or refinancing
of the Loan or the provision of additional financing shall be binding upon the
Lender.

 

Section 11.18.     Assignment; Participation.  The Lender reserves the right to
assign all or any portion of all or any Loan to other lenders (with a
corresponding reduction in Lender’s share of such





35

--------------------------------------------------------------------------------

 



 

Loan) or to participate out all or any portion of the Loan.  The Borrower hereby
grants to the Lender the right to distribute to potential investors, assignees
and participants, without further notice to the Borrower, and at the Lender’s
sole discretion, any information relative to the Borrower, including, but not
limited to, preliminary budgets, pro forma statements and financial statements. 
The rights conferred upon the Lender by this Agreement shall be automatically
extended to and vested in any assignee or transferee of the Lender upon the
Borrower’s receipt of notice of such assignment or transfer; provided, however,
that no such assignment or transfer shall enlarge the obligations of the
Borrower hereunder. 

 

Section 11.19     USA PATRIOT Act Notice.  Lender hereby notifies Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies party to the Loan Documents, which
information includes the name and address of each such party and other
information that will allow Lender to identify each such party in accordance
with the Act.  Borrower agrees to, promptly following a request by Lender,
provide all such other documentation and information that Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

 

[No Further Text On This Page – Signature Page Follows]

 

 

 



36

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Lender has caused this Agreement to be executed under
seal by their duly authorized officers, all as of the day and year first written
above.

 

 

    

LENDER:

 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

/s/ DANIELA STRINGA

 

By:

/s/ SEAN M. KENNY

Daniela Stringa

 

 

Sean M. Kenny, Senior Vice President

 

 

 

 

 

 

 

 

/s/ STELA KOKONA

 

 

 

Stela Kokona

 

 

 

 

 

 

 

 

 

 

 

STATE OF CONNECTICUT   )

 

 

 

 

 

 

 

                                                   )     ss:     Hartford

 

 

 

 

 

 

 

COUNTY OF HARTFORD     )

 

 

 

 

On this the 13th day of March, 2017, before me, the undersigned officer,
personally appeared Sean M. Kenny, who acknowledged himself to be the Senior
Vice President of PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States, and that he as such
and being duly authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the national banking
association by himself as such Vice President.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

 

 

 

    

/s/ STELA KOKONA

 

 

Stela Kokona

 

 

 

 

 

Commissioner of the Superior Court

 

 

Notary Public

 

 

My Commission Expires: Oct. 31, 2020

 

 

Signature Page – Loan and Security Agreement (Lender)







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed under
seal by their duly authorized officers, all as of the day and year first written
above.

 

 

 

 

 

 

    

BORROWER:

 

 

TRADEPORT DEVELOPMENT V, LLC

 

 

a Connecticut limited liability company

 

 

 

 

 

By:

River Bend Holdings, LLC,

 

 

 

Its Member

 

/s/ FRANK J. SACCOMANDI III

 

By:

Griffin Industrial, LLC

Frank J. Saccomandi

 

 

Its Member

 

/s/ SHERYL A. SYLVESTER

 

By:

/s/ ANTHONY J. GALICI

Sheryl A. Sylvester

 

 

Name: Anthony J. Galici

 

 

 

Title:   Vice President

 

STATE OF CONNECTICUT   )

 

 

 

 

 

                                                   )     ss:     Hartford

 

 

 

 

 

COUNTY OF HARTFORD     )

 

 

 

 

On this the 8th day of March, 2017, before me, the undersigned officer,
personally appeared Anthony J. Galici, who acknowledged himself to be the Vice
President of Griffin Industrial, LLC, the sole member of River Bend Holdings,
LLC, the sole member of TRADEPORT DEVELOPMENT V, LLC, a limited liability
company organized and existing under the laws of the State of Connecticut, and
that he as such Vice President of the sole member of the sole member of said
limited liability company and being duly authorized so to do, executed the
foregoing instrument as his free act and deed as such officer and the free act
and deed of the aforesaid limited liability companies for the purposes therein
contained by signing the name of the limited liability company by himself as
such Vice President of the sole member of the sole member of said limited
liability company.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

 

 

    

/s/ LINDA M. WOTHERSPOON

 

 

Linda M. Wotherspoon

 

 

 

 

 

Commissioner of the Superior Court

 

 

Notary Public

 

 

My Commission Expires: Nov. 30, 2019

 

 

Signature Page – Loan and Security Agreement (Borrower)

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.01(k)

POST CLOSING ITEMS

 

 

ITEM

DELIVERY DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Note

 

 

See Attached

 





 

--------------------------------------------------------------------------------

 

 

Promissory Note

 

$12,000,000.00

As of March 15, 2017

 

FOR VALUE RECEIVED, the undersigned, TRADEPORT DEVELOPMENT V, LLC,, a limited
liability company organized and existing under the laws of the State of
Connecticut and having an office and mailing address of 204 West Newberry Road,
Bloomfield, Connecticut 06002-1308 (the “Borrower”), promises to pay to the
order of PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States with an office at One
Financial Plaza, Hartford, Connecticut 06103 (the “Lender”), the principal sum
of TWELVE MILLION AND 00/100 DOLLARS ($12,000,000.00), or so much thereof as may
be advanced pursuant to that certain Loan and Security Agreement by and between
the Borrower and the Lender and dated of even date herewith (the “Loan
Agreement”) plus interest, payable at the rate and in the manner provided in
paragraphs 1 and 2 of this Note, together with all taxes assessed upon said sum
against the holder hereof, and any costs and expenses, including reasonable
attorneys’ fees, incurred in the collection of this Note, the foreclosure of the
Open-End Mortgage Deed and Security Agreement from Borrower to Lender and dated
of even date herewith (the “Mortgage”) securing, inter alia, this Note or in
enforcing the terms and conditions of the Loan Agreement or in protecting or
sustaining the lien of said Mortgage.  Said amounts of principal, interest,
fees, costs and expenses are collectively referred to in this Note as the
“Entire Note Balance”.  Capitalized words and terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan Agreement.

 

INTEREST RATE.

 

The outstanding principal balance of this Note shall bear interest at a rate per
annum equal to the LIBOR Rate (as hereinafter defined) plus one hundred
ninety-five (195) basis points adjusted as of the first day of each LIBOR
Interest Period (as hereinafter defined), which rate, as adjusted on each Reset
Date (as hereinafter defined) shall apply until the Maturity Date (as
hereinafter defined) or the sooner imposition of Default Rate (as hereafter
defined). 

 

If the Lender shall reasonably determine (which determination shall, upon notice
thereof to Borrower, be conclusive and binding on Borrower) that the
introduction of or any change in the interpretation of any law, rule, regulation
or guideline (whether or not having the force of law), makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Lender to make, continue or maintain the rate of interest charged hereunder
based on the LIBOR Rate, then, upon such determination, the LIBOR Rate shall
forthwith be suspended until the Lender shall notify Borrower that the
circumstances causing such suspension no longer exist, and all amounts
outstanding hereunder shall automatically bear interest at the Alternate Rate
(as hereinafter defined) plus one hundred ninety-five (195)  basis points at the
end of the then current LIBOR Interest Period with respect thereto or sooner, if
required by such law and assertion.

 

In the event that the Lender, in its sole but reasonable discretion, shall have
determined that U.S. dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not available to the Lender in the London interbank
market; or by reason of circumstances affecting the Lender in the London
interbank market, adequate and reasonable means do not exist for ascertaining
the LIBOR Rate applicable to the relevant LIBOR Interest Period; or the LIBOR
Rate no longer adequately and fairly reflects the Lender’s cost of funding
loans; or is no longer the applicable index rate under the Interest Rate
Protection Agreement (as defined in the Loan Agreement), upon notice from the
Lender to Borrower, the obligations of the Lender to make, continue or maintain
the rate of interest charged under this Note based on the LIBOR Rate shall
forthwith be suspended and all amounts outstanding hereunder shall bear interest
at the Alternate





3

--------------------------------------------------------------------------------

 

 

Rate plus one hundred ninety-five (195) basis points until the Lender shall
notify Borrower that the circumstances causing such suspension no longer exist.

 

If on or after the date hereof the adoption of any applicable law, rule or
regulation or guideline (whether or not having the force of law), or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency (provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by Lender for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in law”, regardless of
the date enacted, adopted or issued):

 

shall subject the Lender to any tax, duty or other charge with respect to the
Loan or its obligation to make the Loan, or shall change the basis of taxation
of payments to the Lender of the principal of or interest on the Loan or any
other amounts due under this agreement in respect of the Loan or its obligation
to make the Loan (except for the introduction of, or change in the rate of, tax
on the overall net income of the Lender or franchise taxes, imposed by the
jurisdiction (or any political subdivision or taxing authority thereof) under
the laws of which the Lender is organized or in which the Lender’s principal
executive office is located); or

 

shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System of the United States) against
assets of, deposits with or for the account of, or credit extended by, the
Lender or shall impose on the Lender or on the London interbank market any other
condition affecting the Loan or its obligation to make the Loan;

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the loan as a Loan, or to reduce the amount of any sum
received or receivable by the Lender under this Note or the Loan Agreement with
respect thereto, by an amount deemed by the Lender to be material, then, within
fifteen (15) days after demand by the Lender, Borrower shall pay to the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduction.

 

If, after the date of this Note, there is any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority (provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
Lender for International settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law”, regardless of the date enacted, adopted or issued) affects
or would affect the amount of capital required or expected to be maintained by
the Lender, or person controlling the Lender, and the Lender determines (in its
sole and absolute discretion) that the rate of return on its or such controlling
person’s capital as a consequence of its commitments or the Loan made by the
Lender is reduced to a level below that which the Lender or such controlling
person could have achieved but for the occurrence of any such circumstance,
then, in any such case upon notice from time to time by the Lender to Borrower,
Borrower shall immediately pay directly to the Lender additional amounts
sufficient to compensate the Lender or such controlling person for such
reduction in rate of return.  A statement of the Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence





4

--------------------------------------------------------------------------------

 

 

of manifest error, be conclusive and binding on Borrower.  In determining such
amount, the Lender may use any method of averaging and attribution that it (in
its sole but reasonable discretion) shall deem applicable.

 

Definitions.  For purposes of this Note, the following definitions shall apply:

 

“Alternate Rate” applicable to a particular LIBOR Interest Period shall mean a
rate per annum equal to the rate for US Dollar deposits with maturities of one
(1) month, as are offered by the Reference Banks to prime banks in the London
interbank market for the applicable LIBOR Interest Period as of approximately
11:00 a.m., London time, on the day that is two (2) LIBOR Business Days
preceding the Reset Date.  Said rate shall correspond to the
“USD-LIBOR-Reference Banks” rate as defined in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc.

 

“Eurocurrency Reserve Rate” shall mean the weighted average of the rates
(expressed as a decimal) at which the Lender would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System against “Eurocurrency Liabilities” (as that term is used in Regulation
D), if such liabilities were outstanding.  The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.

 

“LIBOR Business Day” shall mean any day on which commercial banks are open for
international business (including dealings in US dollar deposits) in London and
New York.

 

“LIBOR Interest Period” means the period commencing on the date of this Note and
ending on (but not including) the first LIBOR Business Day (as hereinafter
defined) of the first month following the month in which this Note is dated, and
thereafter, each period commencing on the last day of the immediately preceding
LIBOR Interest Period and ending one month thereafter; provided that if any
LIBOR Interest Period would otherwise end on a day which is not a LIBOR Business
Day, that LIBOR Interest Period shall be extended to the next succeeding LIBOR
Business Day and no LIBOR Interest Period shall extend beyond the Maturity Date.

 

“LIBOR Rate” applicable to a particular LIBOR Interest Period shall mean a rate
per annum equal to the rate for US Dollar deposits with maturities of one (1)
month, which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London
Time, on the day that is two (2) LIBOR Business Days (London only) preceding the
Reset Date, provided, however, that if such rate does not appear on the Reuters
Screen LIBOR01 Page, the “LIBOR Rate” applicable to such LIBOR Interest Period
shall mean a rate per annum equal to the rate at which US Dollar deposits in an
amount approximately equal to the outstanding principal balance and with
maturities of one (1) month, are offered in immediately available funds in the
London Interbank Market on the day that is two (2) LIBOR Business Days (London
only) preceding the Reset Date. If the day that is two (2) LIBOR Business Days
(London only) preceding the Reset Date is not a LIBOR Business Day (London only)
then the LIBOR Rate for such LIBOR Interest Period shall be established on the
next LIBOR Business Day (London only) subsequent to the commencement of the
LIBOR Interest Period.  Each determination of the LIBOR Rate applicable to a
particular LIBOR Interest Period shall be made by the Lender and shall be
conclusive and binding upon the Borrower absent manifest error.

 

In the event the Board of Governors of the Federal Reserve System shall, after
the date of this Note, first impose or increase any reserve requirement with
respect to LIBOR deposits of the Lender, then for any period during which such
reserve requirements shall apply, the LIBOR Rate shall be equal to the LIBOR
Rate amount determined above divided by an amount equal to one (1.00) minus the
sum of the increased Eurocurrency Reserve Rate (as hereinafter defined) less the
Eurocurrency Reserve Rate which exists as of the date of this Note.



5

--------------------------------------------------------------------------------

 

 

“Reset Date” is the date the LIBOR Rate changes as of the first day of each
LIBOR Interest Period.

 

Upon the occurrence, and during the continuance, of any Event of Default, as
defined in this Note, the Mortgage or the Loan Agreement, the entire principal
amount of this Note and all interest and other sums due thereon, at the option
of Lender shall become immediately due and payable. Should an Event of Default
occur, the outstanding balance of this Note shall bear interest at the rate set
forth herein plus five percent (5%) per annum (the “Default Rate”) during the
continuation of such Event of Default.

 

PAYMENTS.

 

Principal shall be payable in monthly installments in the amounts and on the
dates set forth in Schedule A attached hereto and made a part hereof, together
with interest accrued thereon at the rate set forth in paragraph 1 above. 

 

All interest shall be computed on a daily basis and calculated on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed, to be
payable in arrears on the unpaid principal balance outstanding.

 

All monthly payments of principal and/or interest required pursuant to the terms
of this Note shall be made together with one-twelfth (1/12) of the annual real
estate taxes, insurance premiums and other charges and assessments which may
accrue against the property if the Lender is requiring the same to be deposited
in escrow pursuant to the Mortgage.

 

MATURITY.  The Entire Note Balance, if not sooner paid, shall be due and payable
without notice or demand on March 1, 2027 (the “Maturity Date”).

 

PREPAYMENT. 

 

The Borrower may prepay this Note in whole or in part at any time upon delivery
of written notice to the Lender (the “Prepayment Notice”) specifying the amount
to be prepaid (the “Prepayment Amount”) and the date on which prepayment will be
made (the “Prepayment Date”, which shall not be less than thirty (30) days
following delivery of the Prepayment Notice to Lender), and payment to the
Lender of a Prepayment Premium (as hereinafter defined).  The Borrower
acknowledges that the Prepayment Premium is a reasonable approximation of the
net economic loss that would be sustained or incurred by the Lender as a result
of the prepayment of all or any portion of this Note. The Prepayment Premium,
together with (i) all unpaid late charges, (ii) all accrued but unpaid interest,
and (iii) any reasonable administrative costs incurred by Lender in connection
with any prepayment and disclosed to the Borrower in advance of the Prepayment
Date, shall be due and payable on the Prepayment Date.  Notwithstanding the
foregoing, if the Lender applies all or any portion of insurance proceeds
received by Lender as a result of a casualty pursuant to Section 3 of the
Mortgage and applies the same to the amounts due hereunder, the Borrower shall
not be responsible for the Prepayment Premium or for any termination, breakage
or unwind fees which would otherwise be required to be paid pursuant to the
Interest Rate Protection Agreement as a result of any such prepayment.

 

As used herein, the “Prepayment Premium” shall equal such amounts as shall, in
the judgment of the Lender (which shall be conclusive so long as made on a
reasonable basis), compensate the Lender for any actual loss, costs or expenses
actually incurred by it as a result of (1) any payment or prepayment (under any
circumstances whatsoever, whether voluntary or involuntary, by acceleration or
otherwise) of any portion of the principal amount bearing interest at the LIBOR
Rate on a date other than the last day of an applicable LIBOR Interest Period,
or (2) the conversion (for any reason whatsoever, whether voluntary or
involuntary by acceleration or otherwise) of the rate of interest payable under
this Note from the LIBOR





6

--------------------------------------------------------------------------------

 

 

Rate to the rate based on the Alternate Rate with respect to any portion of the
principal amount then bearing interest at the LIBOR Rate on a date other than
the last day of an applicable LIBOR Interest Period, which amount shall be an
amount equal to the present value (using as a discount rate the rate at which
interest is computed pursuant to clause (ii) below) of the excess, if any, of
(i) the amount of interest that would have accrued at the LIBOR Rate on the
amount so prepaid, converted, not advanced or not borrowed, continued or
converted, as the case may be, for the period from the date of occurrence to the
last day of the applicable LIBOR Interest Period over (ii) the amount of
interest (as determined in good faith by the Lender) that the Lender would have
been paid on a Euro-Dollar deposit placed by the Lender with leading banks in
the London Interbank Market for an amount comparable to the amount so prepaid,
converted, not advanced or not borrowed, continued or converted, as the case may
be, for the period from the date of occurrence to the last day of the applicable
LIBOR Interest Period.  If the Loan shall be accelerated for any reason
whatsoever, the applicable Prepayment Premium in effect as of the date of such
acceleration shall be paid by the Borrower to the Lender in accordance with this
Paragraph.  In addition to the foregoing, Borrower shall be responsible for any
termination fee(s) pursuant to the terms and conditions of the Interest Rate
Protection Agreement and nothing herein shall in any way limit or modify said
obligations.  Any such liability of the Borrower under the Interest Rate
Protection Agreement shall be governed by the Interest Rate Protection
Agreement.

 

All amounts received by the Lender in connection with any prepayment of this
Note, in whole or in part, shall be applied in the following order:

 

all unpaid late charges;

 

any accrued and unpaid interest;

 

administrative costs incurred by Lender in connection with the prepayment
disclosed to the Borrower prior to the Prepayment Date;

 

the Prepayment Premium; and

 

unpaid principal balance of the Note in the inverse order of maturity.

 

The Borrower shall not be entitled to any reduction in the amount of the
Prepayment Premium even if the amount actually applied by Lender to reduce the
principal of this Note in accordance with the foregoing order of payments is
less than the Prepayment Amount.

 

Borrower’s obligation to make payments in accordance with the terms of this Note
shall not be affected by any partial prepayment of this Note.

 

APPLICATION OF PAYMENTS.  Payments will be applied first to fully pay costs and
expenses incurred by holder in collecting this Note or in sustaining and/or
enforcing any security granted to secure this Note, then to fully pay any
outstanding late charges or prepayment, then to fully pay accrued interest and
the remainder will be applied to principal.

 

LATE CHARGE.  Borrower shall pay the holder of this Note a late charge of five
percent (5%) of any monthly installment not received by the holder within ten
(10) days after the installment is due, to cover the additional expenses
involved in handling such overdue installment.  This charge shall be in addition
to, and not in lieu of, any other remedy the holder of this Note may have and is
in addition to any reasonable fees and charges of any agents or attorneys which
the holder of this Note is entitled to employ in the Event of Default hereunder,
whether authorized herein or by law.  Borrower will pay this late charge
promptly but only once for each late payment.





7

--------------------------------------------------------------------------------

 

 

 

DEFAULT.  Upon the occurrence and during the continuance of any Event of Default
(as hereafter defined), the Entire Note Balance shall, at the option of the
holder hereof, become immediately due and payable without notice or demand.

 

An “Event of Default” is defined as any one of the following: (i) default in the
payment of any interest, principal, or other amounts due hereunder during the
term of this loan and such default continuing for a period of ten (10) days
after the due date thereof; (ii) default in the payment of any principal or
other amounts due upon the Maturity Date; (iii) the occurrence of any other
Event of Default as defined in the Loan Agreement.

 

PREJUDGMENT REMEDY WAIVER.  BORROWER ACKNOWLEDGES AND REPRESENTS THAT THE LOAN
EVIDENCED BY THIS NOTE IS A COMMERCIAL TRANSACTION AND THAT THE PROCEEDS OF THE
LOAN SHALL NOT BE USED FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. THE BORROWER
HEREBY VOLUNTARILY WAIVES ANY RIGHTS TO NOTICE OR HEARING UNDER CHAPTER 903a OF
THE CONNECTICUT GENERAL STATUTES AS NOW OR HEREAFTER AMENDED, OR AS OTHERWISE
REQUIRED BY ANY LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE HOLDER MAY
ELECT TO USE.

 

DELAY IN ENFORCEMENT.  The liability of Borrower under this Note is
unconditional and shall not be affected by any extension of time, renewal,
waiver or any other modification whatsoever, granted or consented to by the
holder.  Any failure by the holder to exercise any right it may have under this
Note is not a waiver of the holder’s right to exercise the same or any other
right at any other time.

 

CHANGES.  No agreement by the Lender to change, waive or release the terms of
this Note will be valid unless it is in writing and signed by the Borrower and
the Lender.

 

WAIVER, JURY TRIAL WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND FOR PAYMENT AND
NOTICE OF DISHONOR.  BORROWER FURTHER WAIVES A TRIAL BY JURY IN ANY ACTION WITH
RESPECT TO THIS NOTE AND AS TO ANY ISSUES ARISING RELATING TO THIS NOTE OR TO
THE INSTRUMENTS SECURING THIS NOTE.

 

GOVERNING LAW; JURISDICTION AND VENUE.  THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Note or under any agreement, instrument or other
document contemplated hereby or related hereto; directly or indirectly related
to, or connected with, the Loan evidenced hereby or the negotiation,
administration or enforcement thereof; or arising from the debtor/creditor
relationship of the Borrower and the Lender shall be brought either in the
Superior Court of Connecticut or the United States District Court for the
District of Connecticut; provided, however, that any action or suit on this Note
or the Mortgage or Collateral Assignment (as defined in the Loan Agreement)
securing this Note may, at the Lender’s sole option, be brought either in any
State or Federal court located within the County in which the property securing
this Note is located or other Connecticut Court properly having
jurisdiction.  The parties hereto agree that any proceeding instituted in either
of such courts shall be of proper venue, and waive any right to challenge the
venue of such courts or to seek the transfer or relocation of any such
proceeding for any reasons.  The parties hereto further agree that such courts
shall have personal jurisdiction over the parties.  Any judgment or decree
obtained in any such action or proceeding may be filed or enforced in any other
appropriate court.

 

RIGHT OF SET-OFF.  During the continuance of any Event of Default as defined in
this Note, the Lender shall have the right to set-off all or any part of
Borrower’s deposits, credit and property now or hereafter in





8

--------------------------------------------------------------------------------

 

 

the possession or control of the Lender, its agent or bailee or in transit to it
and may apply the same, or any part thereof, to the Entire Note Balance without
prior notice or demand.

 

INVALIDITY.  If any provision of this Note or the application of any provision
to any person or circumstance shall be invalid or unenforceable, neither the
balance of this Note nor the application of the provision to other persons or
circumstances shall be affected.

 

Note Secured by Mortgage.  This Note is secured, inter alia, by the Mortgage,
conveying certain real estate and property therein described (the “Property”)
and to be duly recorded on the appropriate land records of the Town(s)/City(ies)
in which the Property is located.

 

BINDING EFFECT.  The provisions of this Note are binding on the assigns and
successors of the Borrower and shall inure to the benefit of the Lender and its
successors and assigns and to subsequent holders of this Note.

 

INTERPRETATION.  Captions and headings used in this Note are for convenience
only.  The singular includes the plural and the plural includes the singular.
“Any” means any and all.

 

Usury Savings Clause.  It is the intent of Lender and Borrower to comply at all
times with applicable usury laws.  If at any time such laws would render
usurious any amounts called for under this Note or any of the other Loan
Documents (as defined in the Loan Agreement), then it is Borrower’s and Lender’s
express intention that such excess amount be immediately credited on the
principal balance of this Note (or, if this Note has been fully paid, refunded
by Lender to Borrower, and Borrower shall accept such refund), and the
provisions hereof and thereof be immediately deemed to be reformed and the
amounts thereafter collectible hereunder reduced to comply with the then
applicable laws, without the necessity of the execution of any further
documents, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder.  To the extent permitted by law, any such
crediting or refund shall not cure or waive any default by Borrower under this
Note or any of the other Loan Documents.  If at any time following any such
reduction in the interest rate payable by Borrower, there remains unpaid any
principal amounts under this Note and the maximum interest rate permitted by
applicable law is increased or eliminated, then the interest rate payable
hereunder shall be readjusted, to the extent permitted by applicable law, so
that the total dollar amount of interest payable hereunder shall be equal to the
dollar amount of interest which would have been paid by Borrower without giving
effect to the reduction in interest resulting from compliance with the
applicable usury laws theretofore in effect. Borrower agrees, however, that in
determining whether or not any interest payable under this Note or any of the
other Loan Documents is usurious, any non-principal payment (except payments
specifically stated in this Note or in any other Loan Document to be interest),
including, without limitation, prepayment fees and late charges, shall be deemed
to the extent permitted by law, to be an expense, fee, premium or penalty rather
than interest.

 

OTHER OBLIGATIONS.  To the extent the Entire Note Balance is reduced or paid in
full by reason of any payment to the Lender, and all or any part of such payment
is rescinded, avoided or recovered from the Lender for any reason whatsoever,
including, without limitation, any proceedings in connection with the
insolvency, bankruptcy or reorganization of the Borrower, the amount of such
rescinded, avoided or returned payment shall be added to or, in the event this
Note has been previously paid in full, shall revive the principal balance of
this Note upon which interest may be charged at the applicable rate set forth in
this Note and shall be considered part of the Entire Note Balance and all terms
and provisions herein shall thereafter apply to same.

 

No Further Text On This Page – Signature Page Follows

 

 



9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed the
day and year first written above.

 

 

 

 

 

 

    

BORROWER:

 

 

TRADEPORT DEVELOPMENT V, LLC,

 

 

a Connecticut limited liability company

 

 

 

 

 

By:

/s/ River Bend Holdings, LLC,

 

 

 

Its Member

 

 

 

 

 

 

By:

Griffin Industrial, LLC

 

 

Its Member

 

 

By:

 

 

 

Name: Anthony J. Galici

 

 

Title:   Vice President

 

 

Signature Page – Promissory Note





 

--------------------------------------------------------------------------------

 

 

Schedule A – Principal Pay Down Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

Accrual Period

 

 

 

 

 

#

    

From and including:

    

Up to but excluding:
(Payment Date)

    

Principal
Outstanding

    

Principal decrease
last day accrual 
period

 

1

 

03/15/2017

 

04/03/2017

 

12,000,000.00 

 

20,961.49 

 

2

 

04/03/2017

 

05/02/2017

 

11,979,038.51 

 

22,508.53 

 

3

 

05/02/2017

 

06/01/2017

 

11,956,529.98 

 

21,126.56 

 

4

 

06/01/2017

 

07/03/2017

 

11,935,403.42 

 

22,668.89 

 

5

 

07/03/2017

 

08/01/2017

 

11,912,734.53 

 

21,292.88 

 

6

 

08/01/2017

 

09/01/2017

 

11,891,441.65 

 

21,373.74 

 

7

 

09/01/2017

 

10/02/2017

 

11,870,067.91 

 

22,908.99 

 

8

 

10/02/2017

 

11/01/2017

 

11,847,158.92 

 

21,541.91 

 

9

 

11/01/2017

 

12/01/2017

 

11,825,617.01 

 

23,072.34 

 

10

 

12/01/2017

 

01/02/2018

 

11,802,544.67 

 

21,711.33 

 

11

 

01/02/2018

 

02/01/2018

 

11,780,833.34 

 

21,793.78 

 

12

 

02/01/2018

 

03/01/2018

 

11,759,039.56 

 

26,197.98 

 

13

 

03/01/2018

 

04/03/2018

 

11,732,841.58 

 

21,976.03 

 

14

 

04/03/2018

 

05/01/2018

 

11,710,865.55 

 

23,494.06 

 

15

 

05/01/2018

 

06/01/2018

 

11,687,371.49 

 

22,148.70 

 

16

 

06/01/2018

 

07/02/2018

 

11,665,222.79 

 

23,661.79 

 

17

 

07/02/2018

 

08/01/2018

 

11,641,561.00 

 

22,322.67 

 

18

 

08/01/2018

 

09/04/2018

 

11,619,238.33 

 

22,407.43 

 

19

 

09/04/2018

 

10/01/2018

 

11,596,830.90 

 

23,913.14 

 

20

 

10/01/2018

 

11/01/2018

 

11,572,917.76 

 

22,583.33 

 

21

 

11/01/2018

 

12/03/2018

 

11,550,334.43 

 

24,084.01 

 

22

 

12/03/2018

 

01/02/2019

 

11,526,250.42 

 

22,760.56 

 

23

 

01/02/2019

 

02/01/2019

 

11,503,489.86 

 

22,846.99 

 

24

 

02/01/2019

 

03/01/2019

 

11,480,642.87 

 

27,152.88 

 

25

 

03/01/2019

 

04/01/2019

 

11,453,489.99 

 

23,036.87 

 

26

 

04/01/2019

 

05/01/2019

 

11,430,453.12 

 

24,524.57 

 

27

 

05/01/2019

 

06/03/2019

 

11,405,928.55 

 

23,217.48 

 

28

 

06/03/2019

 

07/01/2019

 

11,382,711.07 

 

24,700.03 

 

29

 

07/01/2019

 

08/01/2019

 

11,358,011.04 

 

23,399.44 

 

30

 

08/01/2019

 

09/03/2019

 

11,334,611.60 

 

23,488.30 

 

31

 

09/03/2019

 

10/01/2019

 

11,311,123.30 

 

24,963.12 

 

32

 

10/01/2019

 

11/01/2019

 

11,286,160.18 

 

23,672.29 

 

33

 

11/01/2019

 

12/02/2019

 

11,262,487.89 

 

25,141.85 

 

34

 

12/02/2019

 

01/02/2020

 

11,237,346.04 

 

23,857.67 

 

35

 

01/02/2020

 

02/03/2020

 

11,213,488.37 

 

23,948.27 

 

36

 

02/03/2020

 

03/02/2020

 

11,189,540.10 

 

26,780.65 

 

37

 

03/02/2020

 

04/01/2020

 

11,162,759.45 

 

24,140.91 

 

38

 

04/01/2020

 

05/01/2020

 

11,138,618.54 

 

25,597.07 

 

39

 

05/01/2020

 

06/01/2020

 

11,113,021.47 

 

24,329.79 

 

40

 

06/01/2020

 

07/01/2020

 

11,088,691.68 

 

25,780.55 

 

41

 

07/01/2020

 

08/03/2020

 

11,062,911.13 

 

24,520.09 

 

42

 

08/03/2020

 

09/01/2020

 

11,038,391.04 

 

24,613.20 

 

43

 

09/01/2020

 

10/01/2020

 

11,013,777.84 

 

26,055.86 

 

44

 

10/01/2020

 

11/02/2020

 

10,987,721.98 

 

24,805.61 

 

45

 

11/02/2020

 

12/01/2020

 

10,962,916.37 

 

26,242.78 

 

46

 

12/01/2020

 

01/04/2021

 

10,936,673.59 

 

24,999.47 

 

47

 

01/04/2021

 

02/01/2021

 

10,911,674.12 

 

25,094.41 

 

48

 

02/01/2021

 

03/01/2021

 

10,886,579.71 

 

29,190.52 

 

 

--------------------------------------------------------------------------------

 

 

49

 

03/01/2021

 

04/01/2021

 

10,857,389.19 

 

25,300.55 

 

50

 

04/01/2021

 

05/04/2021

 

10,832,088.64 

 

26,723.57 

 

51

 

05/04/2021

 

06/01/2021

 

10,805,365.07 

 

25,498.12 

 

52

 

06/01/2021

 

07/01/2021

 

10,779,866.95 

 

26,915.48 

 

53

 

07/01/2021

 

08/02/2021

 

10,752,951.47 

 

25,697.15 

 

54

 

08/02/2021

 

09/01/2021

 

10,727,254.32 

 

25,794.75 

 

55

 

09/01/2021

 

10/01/2021

 

10,701,459.57 

 

27,203.62 

 

56

 

10/01/2021

 

11/01/2021

 

10,674,255.95 

 

25,996.01 

 

57

 

11/01/2021

 

12/01/2021

 

10,648,259.94 

 

27,399.13 

 

58

 

12/01/2021

 

01/04/2022

 

10,620,860.81 

 

26,198.78 

 

59

 

01/04/2022

 

02/01/2022

 

10,594,662.03 

 

26,298.26 

 

60

 

02/01/2022

 

03/01/2022

 

10,568,363.77 

 

30,282.00 

 

61

 

03/01/2022

 

04/01/2022

 

10,538,081.77 

 

26,513.13 

 

62

 

04/01/2022

 

05/03/2022

 

10,511,568.64 

 

27,901.47 

 

63

 

05/03/2022

 

06/01/2022

 

10,483,667.17 

 

26,719.77 

 

64

 

06/01/2022

 

07/01/2022

 

10,456,947.40 

 

28,102.21 

 

65

 

07/01/2022

 

08/01/2022

 

10,428,845.19 

 

26,927.95 

 

66

 

08/01/2022

 

09/01/2022

 

10,401,917.24 

 

27,030.21 

 

67

 

09/01/2022

 

10/03/2022

 

10,374,887.03 

 

28,403.78 

 

68

 

10/03/2022

 

11/01/2022

 

10,346,483.25 

 

27,240.72 

 

69

 

11/01/2022

 

12/01/2022

 

10,319,242.53 

 

28,608.27 

 

70

 

12/01/2022

 

01/03/2023

 

10,290,634.26 

 

27,452.81 

 

71

 

01/03/2023

 

02/01/2023

 

10,263,181.45 

 

27,557.06 

 

72

 

02/01/2023

 

03/01/2023

 

10,235,624.39 

 

31,423.30 

 

73

 

03/01/2023

 

04/03/2023

 

10,204,201.09 

 

27,781.04 

 

74

 

04/03/2023

 

05/02/2023

 

10,176,420.05 

 

29,133.14 

 

75

 

05/02/2023

 

06/01/2023

 

10,147,286.91 

 

27,997.17 

 

76

 

06/01/2023

 

07/03/2023

 

10,119,289.74 

 

29,343.10 

 

77

 

07/03/2023

 

08/01/2023

 

10,089,946.64 

 

28,214.92 

 

78

 

08/01/2023

 

09/01/2023

 

10,061,731.72 

 

28,322.07 

 

79

 

09/01/2023

 

10/02/2023

 

10,033,409.65 

 

29,658.71 

 

80

 

10/02/2023

 

11/01/2023

 

10,003,750.94 

 

28,542.24 

 

81

 

11/01/2023

 

12/01/2023

 

9,975,208.70 

 

29,872.60 

 

82

 

12/01/2023

 

01/02/2024

 

9,945,336.10 

 

28,764.08 

 

83

 

01/02/2024

 

02/01/2024

 

9,916,572.02 

 

28,873.31 

 

84

 

02/01/2024

 

03/01/2024

 

9,887,698.71 

 

31,405.44 

 

85

 

03/01/2024

 

04/02/2024

 

9,856,293.27 

 

29,102.22 

 

86

 

04/02/2024

 

05/01/2024

 

9,827,191.05 

 

30,416.56 

 

87

 

05/01/2024

 

06/03/2024

 

9,796,774.49 

 

29,328.24 

 

88

 

06/03/2024

 

07/01/2024

 

9,767,446.25 

 

30,636.13 

 

89

 

07/01/2024

 

08/01/2024

 

9,736,810.12 

 

29,555.95 

 

90

 

08/01/2024

 

09/03/2024

 

9,707,254.17 

 

29,668.19 

 

91

 

09/03/2024

 

10/01/2024

 

9,677,585.98 

 

30,966.37 

 

92

 

10/01/2024

 

11/01/2024

 

9,646,619.61 

 

29,898.45 

 

93

 

11/01/2024

 

12/02/2024

 

9,616,721.16 

 

31,190.04 

 

94

 

12/02/2024

 

01/02/2025

 

9,585,531.12 

 

30,130.44 

 

95

 

01/02/2025

 

02/03/2025

 

9,555,400.68 

 

30,244.85 

 

96

 

02/03/2025

 

03/03/2025

 

9,525,155.83 

 

33,860.21 

 

97

 

03/03/2025

 

04/01/2025

 

9,491,295.62 

 

30,488.30 

 

98

 

04/01/2025

 

05/01/2025

 

9,460,807.32 

 

31,763.02 

 

99

 

05/01/2025

 

06/02/2025

 

9,429,044.30 

 

30,724.70 

 

100

 

06/02/2025

 

07/01/2025

 

9,398,319.60 

 

31,992.66 

 

101

 

07/01/2025

 

08/01/2025

 

9,366,326.94 

 

30,962.87 

 

102

 

08/01/2025

 

09/02/2025

 

9,335,364.07 

 

31,080.44 

 

 

--------------------------------------------------------------------------------

 

 

103

 

09/02/2025

 

10/01/2025

 

9,304,283.63 

 

32,338.25 

 

104

 

10/01/2025

 

11/03/2025

 

9,271,945.38 

 

31,321.28 

 

105

 

11/03/2025

 

12/01/2025

 

9,240,624.10 

 

32,572.20 

 

106

 

12/01/2025

 

01/02/2026

 

9,208,051.90 

 

31,563.91 

 

107

 

01/02/2026

 

02/02/2026

 

9,176,487.99 

 

31,683.78 

 

108

 

02/02/2026

 

03/02/2026

 

9,144,804.21 

 

35,164.81 

 

109

 

03/02/2026

 

04/01/2026

 

9,109,639.40 

 

31,937.64 

 

110

 

04/01/2026

 

05/01/2026

 

9,077,701.76 

 

33,170.93 

 

111

 

05/01/2026

 

06/01/2026

 

9,044,530.83 

 

32,184.89 

 

112

 

06/01/2026

 

07/01/2026

 

9,012,345.94 

 

33,411.12 

 

113

 

07/01/2026

 

08/03/2026

 

8,978,934.82 

 

32,433.98 

 

114

 

08/03/2026

 

09/01/2026

 

8,946,500.84 

 

32,557.16 

 

115

 

09/01/2026

 

10/01/2026

 

8,913,943.68 

 

33,772.75 

 

116

 

10/01/2026

 

11/02/2026

 

8,880,170.93 

 

32,809.04 

 

117

 

11/02/2026

 

12/01/2026

 

8,847,361.89 

 

34,017.43 

 

118

 

12/01/2026

 

01/04/2027

 

8,813,344.46 

 

33,062.82 

 

119

 

01/04/2027

 

02/01/2027

 

8,780,281.64 

 

33,188.37 

 

120

 

02/01/2027

 

03/01/2027

 

8,747,093.27 

 

8,747,093.27 

 

 

 

--------------------------------------------------------------------------------